Exhibit 10.1
 
EXECUTION VERSION


[pnclogo.jpg]
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


$400,000,000


CREDIT AGREEMENT


Dated as of April 17, 2012


among


KIMCO REALTY CORPORATION,
as Borrower


The Several Lenders
from time to time party hereto,


PNC Bank, National Association,
as Administrative Agent,




PNC Capital Markets LLC,
as Arranger and Bookrunner


REGIONS BANK,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents


CITIBANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION
as Documentation Agents
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 

    PAGE
ARTICLE I
DEFINITIONS
1
SECTION 1.1
Defined Terms
1
SECTION 1.2
Other Definitional Provisions; Interpretation
20
SECTION 1.3
Accounting Terms; GAAP
21
ARTICLE II
THE LOANS
21
SECTION 2.1
[Reserved]
21
SECTION 2.2
Loans; Etc
21
SECTION 2.3
Optional Prepayments
23
SECTION 2.4
Conversion and Continuation Options
23
SECTION 2.5
Fees
23
SECTION 2.6
Interest Rates and Payment Dates.
24
SECTION 2.7
Computation of Interest
24
SECTION 2.8
Inability to Determine Interest Rate
24
SECTION 2.9
Pro Rata Treatment and Payments
25
SECTION 2.10
Illegality
26
SECTION 2.11
Requirements of Law
26
SECTION 2.12
Taxes
28
SECTION 2.13
Indemnity
30
SECTION 2.14
Change of Lending Office
31
SECTION 2.15
Replacement of Lenders under Certain Circumstances
31
SECTION 2.16
[Reserved]
31
SECTION 2.17
Defaulting Lenders
31
ARTICLE III
[RESERVED]
32
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
32
SECTION 4.1
Financial Condition
32
SECTION 4.2
No Change
33
SECTION 4.3
Corporate Existence; Compliance with Law
33
SECTION 4.4
Corporate Power; Authorization; Enforceable Obligations
33
SECTION 4.5
No Legal Bar
33
SECTION 4.6
No Material Litigation
34
SECTION 4.7
No Default; Anti-Terrorism Law
34
SECTION 4.8
Ownership of Property
34

 
i

--------------------------------------------------------------------------------

 
 
SECTION 4.9
Intellectual Property
34
SECTION 4.10
No Burdensome Restrictions; Disclosure
34
SECTION 4.11
Taxes
35
SECTION 4.12
Federal Regulations
35
SECTION 4.13
ERISA
35
SECTION 4.14
Investment Company Act; Other Regulations
35
SECTION 4.15
[Reserved]
36
SECTION 4.16
Purpose
36
SECTION 4.17
Environmental Matters
36
SECTION 4.18
Insurance
36
SECTION 4.19
Condition of Properties
37
SECTION 4.20
Benefit of Loans
37
SECTION 4.21
REIT Status
37
SECTION 4.22
Solvency
37
ARTICLE V
CONDITIONS
38
SECTION 5.1
Conditions to Effectiveness / Effective Date
38
ARTICLE VI
AFFIRMATIVE COVENANTS
39
SECTION 6.1
Financial Statements
39
SECTION 6.2
Certificates; Other Information
40
SECTION 6.3
Payment of Obligations
40
SECTION 6.4
Maintenance of Existence, etc
41
SECTION 6.5
Maintenance of Property; Insurance
41
SECTION 6.6
Inspection of Property; Books and Records; Discussions
41
SECTION 6.7
Notices
41
SECTION 6.8
Environmental Laws
42
SECTION 6.9
Baseline Conditions
43
ARTICLE VII
NEGATIVE COVENANTS
43
SECTION 7.1
Financial Covenants
43
SECTION 7.2
Limitation on Certain Fundamental Changes
44
SECTION 7.3
[Reserved]
44
SECTION 7.4
[Reserved]
44
SECTION 7.5
Limitation on Transactions with Affiliates
44
SECTION 7.6
Limitation on Changes in Fiscal Year
45
SECTION 7.7
Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges; Swap Agreements
45

 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
EVENTS OF DEFAULT
45
ARTICLE IX
THE AGENTS
48
SECTION 9.1
The Agents
48
SECTION 9.2
Indemnification
50
SECTION 9.3
No Reliance on Administrative Agent’s Customer Identification Program
50
SECTION 9.4
Beneficiaries
51
SECTION 9.5
Calculations
51
SECTION 9.6
Consents and Approvals
51
SECTION 9.7
The Syndication Agents, Documentation Agents, Arranger, and Bookrunner
51
ARTICLE X
MISCELLANEOUS
52
SECTION 10.1
Amendments and Waivers
52
SECTION 10.2
Notices
52
SECTION 10.3
No Waiver; Cumulative Remedies
53
SECTION 10.4
Survival of Representations and Warranties
54
SECTION 10.5
Payment of Expenses and Taxes
54
SECTION 10.6
Successors and Assigns
54
SECTION 10.7
Disclosure
57
SECTION 10.8
[Reserved]
57
SECTION 10.9
Extension of Maturity Date
57
SECTION 10.10
Subsidiary Guarantors
58
SECTION 10.11
Adjustments; Set-off
59
SECTION 10.12
Counterparts
59
SECTION 10.13
Severability
59
SECTION 10.14
Integration
60
SECTION 10.15
GOVERNING LAW
60
SECTION 10.16
Submission to Jurisdiction; Waivers
60
SECTION 10.17
Acknowledgments
60
SECTION 10.18
WAIVERS OF JURY TRIAL
61
SECTION 10.19
Confidentiality
61
SECTION 10.20
Judgment Currency
61
SECTION 10.21
USA Patriot Act
62


 
 
iii

--------------------------------------------------------------------------------

 
 
EXHIBITS:
 
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Note
Exhibit C
--
Form of Subsidiary Guarantee
Exhibit D
--
Form of Closing Certificate of the Borrower
Exhibit E
--
Form of Compliance Certificate
Exhibit F
--
Form of U.S. Tax Certificate

 
SCHEDULES:
 
Schedule 1.1A
--
Lenders and Commitments Immediately After Giving Effect to Effective Date
Schedule 1.1B
--
FFO Definition Variations
Schedule 4.1
--
Certain Financial Disclosure
Schedule 4.19
--
Condemnation Proceedings
Schedule 7.2
--
Transaction(s) Referred to in Section 7.2



 
iv

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT, dated as of April 17, 2012 , among KIMCO REALTY CORPORATION, a
Maryland corporation (“Kimco” or the “Borrower”), the several banks, financial
institutions and other entities from time to time parties to this Agreement
(collectively, the “Lenders”), REGIONS BANK, WELLS FARGO BANK, NATIONAL
ASSOCIATION, and JPMORGAN CHASE BANK, N.A., as Syndication Agents (in such
capacity, collectively, the “Syndication Agents”), CITIBANK, N.A. and U.S. BANK
NATIONAL ASSOCIATION, as Documentation Agents (in such capacity, collectively,
the “Documentation Agents”), and PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).
 
RECITALS
 
The parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1                           Defined Terms.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50% per annum and (c) the Eurocurrency Rate that would be payable on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a Eurocurrency Rate Loan with a one-month Interest
Period  plus 1.00%, so long as a Eurocurrency Rate is offered, ascertainable and
not unlawful.  For purposes hereof: “Prime Rate” shall mean the interest rate
per annum announced from time to time by PNC at its principal office in
Pittsburgh, Pennsylvania as its then prime rate, which rate may not be the
lowest rate then being charged commercial borrowers by PNC; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the ABR shall be determined without regard to clause (b) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.
 
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acceptable Jurisdiction”: a jurisdiction (other than the United States)
acceptable to the Administrative Agent in its sole discretion, including, if
requested by the Administrative Agent in its sole discretion, based on
satisfactory advice received by it from local counsel in such jurisdiction with
respect to the procedure for enforcement of a U.S. judgment in such
jurisdiction, and the collection of such judgment from assets located there.
 
 
 

--------------------------------------------------------------------------------

 
 
“Adjusted Net Income”: for any period, as to Kimco and the Consolidated
Entities, Consolidated Net Income; provided that there shall be excluded the
income (or deficit) of any Person other than Kimco accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Kimco or any of its
Subsidiaries.
 
“Administrative Agent”: as defined in the introductory paragraph hereof.
 
“Administrative Agent Affiliate”: as defined in Section 9.1(b).
 
“Administrative Questionnaire”: as defined in Section 10.6.
 
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.
 
“Agent Bank”: as defined in Section 9.1(f).
 
“Agreement”: this Credit Agreement.
 
“Alternate Currency”: any Currency other than dollars.
 
“Anti-Terrorism Laws”: any laws relating to terrorism or money laundering,
including (a) Executive Order No. 13224, 66 Fed. Reg. 49079 (published September
25, 2001), (b) the Patriot Act, (c) the laws comprising or implementing the Bank
Secrecy Act, and (d) the laws administered by the United States Treasury
Department's Office of Foreign Asset Control, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced.
 
“Applicable Margin”: with respect to each Loan at any date, the applicable
percentage per annum set forth below based upon the Status on such date:
 

   
Level I
   
Level II
   
Level III
   
Level IV
   
Level V
     
Status
   
Status
   
Status
   
Status
   
Status
                                 
Eurocurrency Loans
    1.000 %     1.050 %     1.250 %     1.600 %     2.050 %                    
                     
ABR Loans
    0.000 %     0.050 %     0.250 %     0.600 %     1.050 %                    
                     



“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments of all Lenders
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans then
outstanding constitutes of the aggregate principal amount of the Loans of all
Lenders (disregarding any Defaulting Lender’s Loans then outstanding).
 
“Arranger”: PNC Capital Markets LLC and its successors and assigns.
 
“Assignment and Assumption”: as defined in Section 10.6.
 
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval
 
2

--------------------------------------------------------------------------------

 
 
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, so long as such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
“Baseline Conditions”: as to any Wholly Owned Subsidiary that becomes a
Subsidiary Guarantor, in connection with the incurrence by such Subsidiary of
any obligations in respect of the Facility, that such Subsidiary (a) at the time
of determination can truthfully make each of the Baseline Representations and
Warranties in all material respects and (b) if such Subsidiary is not organized
under the laws of any state of the United States, (i) shall be organized under
the laws of an Acceptable Jurisdiction and (ii) shall have submitted for itself
and its property in any legal action or proceeding relating to this Agreement
and the other Loan Documents to which it is a party, including for recognition
and enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.
 
“Baseline Representations and Warranties”: with respect to each Subsidiary
Guarantor, the representations and warranties contained in Sections 4.3(b) (only
as to itself and not as to its Subsidiaries), 4.4, 4.5(b), 4.13, 4.14, 4.16 and
4.22.
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
 
“Borrower”: as defined in the introductory paragraph hereof.
 
“Borrowing”: Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which commercial banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
“Cash Equivalents”: (a) securities denominated in Dollars or any other currency
of any Qualified Jurisdiction (any of the foregoing, “Currency”), in any event
issued or directly and fully guaranteed or insured by the United States
Government or any other Qualified Jurisdiction, as applicable, or any agency or
instrumentality of any of them, having maturities of not more than one year from
the date of acquisition, (b) time deposits and certificates of deposit
denominated in Currency having maturities of not more than one year from the
date of acquisition of any Lender or of any domestic commercial bank the senior
long-term unsecured debt of which is rated at least A or the equivalent thereof
by S&P or A2 or the equivalent thereof by Moody’s and having capital and surplus
in excess of $500,000,000 (or the equivalent in the applicable Currency), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (b) above, (d) commercial
paper denominated
 
 
3

--------------------------------------------------------------------------------

 
 
in Currency rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within 90 days after
the date of acquisition and (e) investments in money market funds that have
assets in excess of $2,000,000,000 (or the equivalent in the applicable
Currency), are managed by recognized and responsible institutions and invest all
of their assets in any one or more of (i) obligations of the types referred to
in clauses (a), (b), (c) and (d) above and (ii) commercial paper denominated in
Currency having at least the rating described in clause (d) above and maturing
within 270 days after the date of acquisition.
 
“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Kimco; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Kimco by Persons who were neither (i) nominated by the board of directors of
Kimco nor (ii) appointed by directors so nominated.
 
“Change in Law”: the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.11(b), by any lending
office of such Lender or by such Lender's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
central bank or other Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case referred to
in clause (i) or (ii) be deemed to be a "Change in Law", regardless of the date
enacted, adopted or issued.
 
“CIP Regulations”: as defined in Section 9.3.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”: as to any Lender, the obligation (if any) to make Loans to the
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth opposite such Lender's name on Schedule 1.1A.  The aggregate amount of the
Lenders' Commitments is $400,000,000.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with Kimco within the meaning of Section 4001 of ERISA or
is part of a group which includes Kimco and which is treated as a single
employer under Section 414 of the Code.
 
“Confidential Executive Summary”: the Confidential Executive Summary, dated
March 2012 with respect to Kimco and the Facility herein.
 
“Consolidated Entities”: as of any date of determination, any entities whose
financial results are consolidated with those of Kimco in accordance with GAAP.
 
“Consolidated Net Income”: for any period, net income (or loss) of Kimco and the
Consolidated Entities for such period determined on a consolidated basis in
accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------

 
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
 
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.
 
“Currency”: as defined in the definition of the term “Cash Equivalents”.
 
“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans, or
(ii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular facts or circumstances giving rise to
such failure to satisfy a condition precedent) has not been satisfied, (b) has
notified Kimco or any Lender Party in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent of such
certification in form and substance reasonably satisfactory to the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
 “Documentation Agents”: as defined in the introductory paragraph hereof.
 
“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in an
Alternate Currency, the equivalent in dollars of such amount, determined by the
Administrative Agent using the Exchange Rate with respect to such Alternate
Currency in effect at the applicable time.
 
“Dollars”, “dollars” and “$”:  lawful currency of the United States of America.
 
“EBITDA”: for any Person, the consolidated net income of such Person and its
Subsidiaries before income taxes, interest, depreciation, amortization, gains or
losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt.
 
“Effective Date”: the date on which the conditions set forth in Section 5.1
shall be satisfied (or waived in accordance with Section 10.1).
 
 
5

--------------------------------------------------------------------------------

 
 
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or the
manufacture, storage, remediation, disposal or clean-up of Hazardous Materials,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to Kimco, any Entity or any of their respective assets
or properties.
 
“Entity”: as of any date of determination, any Consolidated Entity or
Unconsolidated Entity.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Loans”: Loans, the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”: with respect to any Eurocurrency Loan for any Interest
Period, the interest rate per annum determined by dividing (a) the rate which
appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page
that displays rates at which U.S. dollar deposits are offered by leading banks
in the London interbank deposit market), or, in the event such page is not
available, the rate which is quoted by another source selected by the
Administrative Agent (in its reasonable discretion) which has been approved by
the British Bankers' Association as an authorized information vendor for the
purpose of displaying rates at which U.S. dollar deposits are offered by leading
banks in the London interbank deposit market (an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such amount and having a borrowing date
and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent (acting reasonably) at such time (which determination shall
be conclusive absent manifest error)), by (b) a number equal to 1.00 minus the
Eurocurrency Reserve Percentage.  The Eurocurrency Rate may also be expressed by
the following formula:
 
Eurocurrency Rate  =
Average of London interbank offered rates quoted by Bloomberg

 
as shown on Bloomberg Page BBAM1 or appropriate successor

 
 
1.00 - Eurocurrency Reserve Percentage

 
The Eurocurrency Rate shall be adjusted with respect to any portion of the Loan
comprising any Eurocurrency Loan on the effective date of any change in the
Eurocurrency Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the Eurocurrency Rate as
determined or adjusted in accordance herewith.
 
“Eurocurrency Reserve Percentage”: as of any day, the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to Eurocurrency Loans.
 
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
 
6

--------------------------------------------------------------------------------

 
 
“Event of Default”: any of the events specified in Article VIII, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
 
“Exchange Rate”: on any day, with respect to any Alternate Currency, the rate at
which such Alternate Currency may be exchanged into dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the Reuters World Currency
Page for such Alternate Currency.  In the event that such rate does not appear
on any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon in writing by the Administrative Agent and Kimco, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its Alternate Currency exchange operations in respect of such
Alternate Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of dollars for delivery two (2) Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with Kimco, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
 
“Excluded Taxes”: with respect to any payment made by any Loan Party under this
Agreement or the other Loan Documents, any of the following Taxes imposed on or
with respect to a Recipient, (a) income or franchise Taxes (i) imposed on (or
measured by) net income by the United States of America, or by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) withholding
Taxes resulting from any law in effect on the date such Recipient becomes a
party to this Agreement (or designates a new lending office) except to the
extent that such Recipient (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.12(a); (d) any Tax that is imposed as a result of a Recipient's
failure to comply with Section 2.12(d), and (e) any Taxes imposed under FATCA,
including as a result of such Recipient's failure to comply with Section
2.12(d)(iii).
 
“Executive Order No. 13224”: Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.
 
“Existing Revolving Credit Agreement”: the Credit Agreement dated as of October
27, 2011 among Kimco, the Subsidiary Borrowers from time to time party thereto,
the several banks, financial institutions and other entities from time to time
party thereto, the Issuing Lender party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Extension Conditions”: (a) on or prior to the applicable extension date, Kimco
shall have paid to the Administrative Agent for the ratable account of the
Lenders a nonrefundable extension fee in an amount equal to 0.10% of the
aggregate amount of the Loans outstanding at the time of the applicable
extension date; (b) each of the representations and warranties made by Kimco in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the applicable extension date as if made on and as of such
date except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date; (c) no
Default or Event of Default shall have occurred and be continuing on the date of
such notice or as of the applicable extension date; and (d) Kimco would be in
 
 
7

--------------------------------------------------------------------------------

 
 
compliance with each financial covenant set forth in paragraphs (a) through (f)
of Section 7.1 if the ratio or amount referred to therein were to be calculated
as of the applicable extension date (provided that for the purposes of
determining such compliance, Gross Asset Value shall be determined for the most
recent Test Period as to which a compliance certificate has been delivered
pursuant to Section 6.2(b)). For purposes hereof, the term “applicable extension
date” shall mean the Original Maturity Date, the Initial Extended Maturity Date
or the Second Extended Maturity Date, as applicable.
 
“Facility”: the term loan credit facility established pursuant to this
Agreement.
 
“FATCA”: Section 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended and successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future regulations
or official interpretations thereof.
 
“Federal Funds Effective Rate”: as defined in the definition of the term “ABR”.
 
“Fee Letter”: the fee letter dated March 7, 2012 among Kimco, PNC and PNC
Capital Markets LLC regarding certain fees payable in connection with the
Facility.
 
“FFO”: funds from operations, as calculated based upon the NAREIT definition in
effect on the date of said calculation or in a manner consistent with Kimco’s
prior reporting (with any variation from the NAREIT definition being specified
in Schedule 1.1B).
 
“Final Date”: as defined in Section 2.11(d).
 
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.
 
“GAAP”: generally accepted accounting principles in the United States of
America.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
“Gross Asset Value”: as of any relevant date, an amount equal to (I) the sum,
without duplication, of (a) Total Adjusted EBITDA, calculated with respect to
the most recent Test Period ended on or before such date annualized and
capitalized at 7.50%, plus (b) Unrestricted Cash and Cash Equivalents of Kimco
and the Consolidated Entities as of such date, plus (c) the sum of the following
items of Kimco and the Consolidated Entities: (i) land and development projects
as of such date valued at the lower of “cost” or book value, and (ii) mezzanine
and mortgage loan receivables valued at the lower of cost or market at such date
and marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date, plus (d) Kimco’s investments in and
advances to the Unconsolidated Entities valued at the lower of cost or market as
reflected in the consolidated financial statements of Kimco as of such date,
plus (e) 100% of the bona fide purchase price of Properties acquired within 24
months prior to such date, minus (II) as applicable, (a) the amount, if any,
excluded from the amount of Total Indebtedness for purposes of calculating the
ratio of Total Indebtedness to Gross Asset Value as set forth in the proviso of
Section 7.1(a), or (b) the amount, if any, excluded from the amount of Total
Priority Indebtedness for purposes calculating the ratio of Total Priority
Indebtedness to Gross Asset Value as set forth in the proviso of Section 7.1(b);
provided that (1) the items described in clause (I)(d) shall not be taken into
account to the extent that the amount thereof exceeds 30% of Gross Asset Value,
(2) the items described in clauses (I)(c) and (I)(d) (other than mortgage loan
receivables valued at the
 
 
8

--------------------------------------------------------------------------------

 
 
lower of cost or market at such date and marketable securities at the value
reflected in the consolidated financial statements of Kimco as of such date)
shall not be taken into account to the extent that the amounts thereof exceed,
in the aggregate, 40% of Gross Asset Value, and (3) not more than 30% in the
aggregate of items comprising Gross Asset Value shall be attributable to assets
located outside of the United States and Puerto Rico or to assets owned by
Entities not organized in and not having principal offices in the United States
or Puerto Rico.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided that in all events (and regardless of the
existence of a stated liability amount), the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Kimco in good faith.
 
“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all obligations of such Person under Financing Leases, (e) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (f) all Guarantee Obligations of such Person, (g) all reimbursement
obligations for letters of credit and other contingent liabilities,  (h) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (i) the net obligations (contingent or otherwise) of such Person at such
date under interest rate hedging agreements.
 
“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under this Agreement and the other
Loan Documents.
 
“Initial Extended Maturity Date”:  as defined in Section 10.9.
 
 
9

--------------------------------------------------------------------------------

 
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”: pertaining to a condition of Insolvency.
 
“Intellectual Property”: as defined in Section 4.9.
 
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each calendar
month to occur while such ABR Loan is outstanding and the Termination Date, and
(b) as to any Eurocurrency Loan, the last day of the Interest Period with
respect thereto and, in the case of a Eurocurrency Loan with an Interest Period
of more than three (3) months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three (3) months’ duration after the
first day of such Interest Period.
 
“Interest Period”: with respect to any Eurocurrency Loan:
 
(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one
(1), two (2), three (3) or six (6) months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and
 
(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
(1), two (2), three (3) or six (6) months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;
 
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(1)           if any Interest Period pertaining to a Eurocurrency Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
 
(2)           any Interest Period pertaining to a Eurocurrency Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and
 
(3)           in no event shall any Interest Period end on a day subsequent to
the Termination Date.
 
“Investment Entity”: as to any Person, a corporation, limited liability company,
partnership or other entity in which Kimco has a direct or indirect interest,
but which is not a Subsidiary.
 
“IRS”: the United States Internal Revenue Service.
 
“Kimco”: As defined in the introductory paragraph hereof.
 
“Lender Party”: each of the Administrative Agent and the Lenders.
 
“Lender Reply Period”: as defined in Section 9.6.
 
“Lenders”: as defined in the introductory paragraph hereof.
 
“Level I Status”: as defined in the definition of “Status” in this Section 1.1.
 
 
10

--------------------------------------------------------------------------------

 
 
“Level II Status”: as defined in the definition of “Status” in this Section 1.1.
 
“Level III Status”: as defined in the definition of “Status” in this Section
1.1.
 
“Level IV Status”: as defined in the definition of “Status” in this Section 1.1.
 
“Level V Status”: as defined in the definition of “Status” in this Section 1.1.
 
“Lien”: any mortgage, pledge, hypothecation, assignment (including any
collateral assignment but excluding any assignment of an asset made in lieu of a
sale thereof where the assignor is paid the fair market value of such asset by
the assignee and the assignee assumes all of the rights and obligations
attributable to ownership of such asset), deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).
 
“Loan”: each loan made by the Lenders to the Borrower pursuant to this Agreement
(whether such Loans are Eurocurrency Loans or ABR Loans).
 
“Loan Documents”: this Agreement, the Notes, each Subsidiary Guarantee (if any)
and the Fee Letter, and any instrument or agreement waiving, amending, or
supplementing any Loan Document.
 
“Loan Parties”: as of any applicable date of determination, (a) Kimco and (b)
each Subsidiary Guarantor.
 
“Major Acquisitions”: with respect to any applicable period, one or more
acquisitions by Kimco or one of its Subsidiaries during such period of the
Capital Stock and/or assets of another Person that (a) are otherwise permitted
by this Agreement and the other Loan Documents and (b) involve the payment by
Kimco or such Subsidiary of consideration (whether in the form of cash or
non-cash consideration) in excess of $500,000,000 in the aggregate for all such
acquisitions during such period.
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of Kimco and its Subsidiaries taken
as a whole, (b) the ability of Kimco to perform its obligations under the Loan
Documents or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Maturity Date”: (a) the date that is the second anniversary of the date of this
Agreement, or (b) if the term of the Facility is extended pursuant to Section
10.9, the Initial Extended Maturity Date, the Second Extended Maturity Date or
the Third Extended Maturity Date, as applicable; provided that references
hereunder to the Maturity Date shall be to the Maturity Date specified in clause
(a) unless and until extended in accordance with said Section 10.9.
 
“Moody’s”: Moody’s Investors Service, Inc.
 
 
11

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“NAREIT”: The National Association of Real Estate Investment Trusts.
 
“Non-Excluded Taxes”: as defined in Section 2.12(a).
 
“Non-Recourse Indebtedness”: Indebtedness the documentation with respect to
which expressly provides that (a) the lender(s) thereunder (and any agent for
such lender(s)) may not seek a money judgment against the Person issuing such
Indebtedness or (b) recourse for payment in respect of such Indebtedness is
limited to those assets or Capital Stock of the Person issuing such Indebtedness
which secure such Indebtedness (except in the case of customary indemnities or
customary potential recourse carve-outs contained in such documentation,
provided that if a claim is made in connection with such indemnities or
potential recourse carve-outs, such claim shall not constitute Non-Recourse
Indebtedness for the purposes of this Agreement); provided further that,
notwithstanding the foregoing, any Indebtedness which would otherwise constitute
Recourse Indebtedness (or which would not constitute Non-Recourse Indebtedness
hereunder), shall be included as Non-Recourse Indebtedness for all purposes
hereunder if and to the extent such Indebtedness is not recourse (either
contractually or by operation of law) to Kimco (except in the case of customary
indemnities or customary potential recourse carve-outs contained in the
applicable documentation, provided that if a claim is made in connection with
such indemnities or potential recourse carve-outs, such claim shall not
constitute Non-Recourse Indebtedness for the purposes of this Agreement).
 
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
 
“Notes”: as defined in Section 2.2(b).
 
“Obligated Property Owner”: as defined in the definition of the term
“Unencumbered Properties”.
 
“Obligations”: with respect to the Borrower, all obligations, liabilities and
Indebtedness of every nature of the Borrower from time to time owing to any
Lender or the Administrative Agent, under or in connection with this Agreement
or any other Loan Document, in each case whether primary, secondary, direct,
indirect, contingent, fixed or otherwise, including interest accruing at the
rate provided in the applicable Loan Document on or after the commencement of
any bankruptcy or insolvency proceeding, whether or not allowed or allowable.
 
“Original Maturity Date”:  as defined in Section 10.9.
 
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or the other Loan Documents).
 
“Other Taxes”: means any present or future stamp, court, documentary,
intangible, recording, filing, or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Documents, except any such Taxes that are Excluded Taxes imposed
with respect to an assignment (other than an assignment under Section 2.15).
 
 
12

--------------------------------------------------------------------------------

 
 
“Ownership Percentage”: (a) in respect of a Wholly Owned Subsidiary, 100%, and
(b) in respect of (i) any other Consolidated Entity (other than a Wholly Owned
Subsidiary) or (ii) an Unconsolidated Entity, Kimco’s direct and indirect
percentage interest in such entity determined in accordance with GAAP.
 
“Participant”: as defined in Section 10.6.
 
“Participant Register”: as defined in Section 10.6(c).
 
“Patriot Act”: as defined in Section 10.21.
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Permitted Encumbrances”: (a) Liens imposed by law for taxes (i) that are not
yet due and delinquent, or (ii) where (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (B) the Person
responsible for such taxes is Kimco or a Wholly Owned Subsidiary and such Person
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (C) the failure to make payment pending such contest could not
reasonably be expected to have a Material Adverse Effect, (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Person responsible for the charges so secured is Kimco or
a Wholly Owned Subsidiary and such Person has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to have a
Material Adverse Effect, (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business, and (e) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of Kimco or of any
Wholly Owned Subsidiary that has any direct or indirect interest in any
Unencumbered Property; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.
 
“Person”: an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Kimco or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“PNC”: means PNC Bank, National Association and its successors and assigns.
 
“Prime Rate”: as defined in the definition of the term “ABR”.
 
“Property”: real property owned by Kimco or any of the Entities, or in which
Kimco or any of the Entities has a leasehold interest.
 
 
13

--------------------------------------------------------------------------------

 
 
“Property Gross Revenues”: with respect to any Property, for any period, all
gross income, revenues and consideration, of whatever form or nature, received
by or paid to or for the account or benefit of the Person owning such Property,
in each instance during such period, in connection with the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
amounts received under leases, including base rent, escalation, overage,
additional, participation, percentage and similar rentals, late charges and
interest payments and amounts received on account of maintenance or service
charges, real estate taxes, assessments, utilities, air conditioning and
heating, insurance premiums and other administrative, management, operating,
leasing and maintenance expenses for such property, but excluding until earned
security deposits, prepaid rents and other refundable receipts, (b) rents and
receipts from licenses, concessions, vending machines and similar items, (c)
parking fees and rentals, (d) other fees, charges or payments not denominated as
rental of office, retail, storage, parking or other space in such Property, and
(e) payments received as consideration, in whole or in part, for the
cancellation, modification, extension or renewal of leases; but in any event
excluding the proceeds of any financing or asset sales in respect of all or any
portion of such Property.
 
“Property NOI”: with respect to any Property, for any period, an amount equal to
the excess, if any, of (a) Property Gross Revenues in respect of such Property
for such period over (b) Property Operating Expenses in respect of such Property
for such period.
 
“Property Operating Expenses: with respect to any Property, for any period, the
sum of all expenses incurred during such period with respect to the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
real estate taxes; (b) special assessments or similar charges paid during such
period; (c) personal property taxes; (d) costs of utilities, air conditioning
and heating; (e) maintenance and repair costs of a non-capital nature; (f)
operating expenses and fees; (g) wages and salaries of on-site employees engaged
in the operation and management of such Property, including employer’s social
security taxes and other taxes, insurance benefits and the like, levied on or
with respect to such wages or salaries; (h) premiums payable for insurance
carried on or with respect to such Property; (i) advertising and promotion
costs; (j) rental expense; and (k) in the case of any Property owned or operated
by an Investment Entity, any obligation of Kimco or any of its Subsidiaries
(contingent or otherwise) to contribute funds to such Investment Entity. The
following shall be excluded from Property Operating Expenses: (1) foreign, U.S.,
state and local income taxes, franchise taxes or other taxes based on income,
(2) depreciation, amortization and any other non-cash deduction for income tax
purposes, (3) interest expenses of the Person owning such Property, (4) property
management fees payable to Kimco or its Affiliates, and (5) any expenditures
made for capital improvements and the cost of leasing commissions.
 
 “Qualified Jurisdiction”: at any time of determination, any jurisdiction in
which Kimco or any of its Subsidiaries is doing business at such time the
government of which jurisdiction is internationally recognized at such time,
including by the United States Government.
 
“Recipient”: as applicable, (a) the Administrative Agent and (b) any Lender.
 
“Recourse Indebtedness”: any Indebtedness of any Person, (A) to the extent that
Kimco is liable for direct claims for payment of such debt, or (B) to the extent
that the payment of such debt is guaranteed by Kimco or that Kimco otherwise
stands as a surety or accommodation party for such debt (provided that the
amount of any such obligation shall be deemed, for the purpose of this
definition, to be Kimco’s maximum reasonably anticipated liability in respect
thereof as determined by Kimco in good faith), or (C) as to which a Lien
securing such debt has been placed against any assets of Kimco (excluding from
this clause (C) Non-Recourse Indebtedness of Kimco).  (Any such Indebtedness
shall not be treated as Recourse Indebtedness solely because of customary
potential recourse carveouts contained
 
14

--------------------------------------------------------------------------------

 
 
in documentation, provided that if a claim is made in connection with such
potential recourse carve-outs, such claim shall constitute Recourse Indebtedness
for the purposes of this Agreement).
 
“Register”: as defined in Section 10.6.
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Related Parties”: as defined in Section 9.1.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.
 
“Required Lenders”: at any time, the holders of at least 51% of the aggregate
Commitments, or, if the Commitments have been terminated, the sum of the
aggregate unpaid principal amount of the Loans at such time.
 
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”: with respect to any Person, the chief executive officer
and the president of such Person or, with respect to financial matters, the
chief financial officer or the treasurer of such Person.
 
“S&P”: Standard & Poor’s Ratings Services.
 
“Second Extended Maturity Date”:  as defined in Section 10.9.
 
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent”: as to any Person, that, as of any date of determination, (a) the
amount of the present fair saleable value of the assets of such Person  will, as
of such date, exceed the amount of all liabilities of such Person, contingent or
otherwise, as of such date, as determined in accordance with applicable U.S.
federal and state laws (or analogous applicable foreign laws) governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its existing or
anticipated debts as such debts become absolute and matured, and (c) such Person
will not have as of such date, an unreasonably small amount of capital with
which to conduct its business.
 
“Status”: as to Kimco, the existence of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be.
 
As used in this definition:
 
 
15

--------------------------------------------------------------------------------

 
 
“Level I Status” exists at any date if, at such date, Kimco has a long-term
senior unsecured debt rating of A- or better by S&P and A3 or better by Moody’s;
 
“Level II Status” exists at any date if, at such date, Level I Status does not
exist and Kimco has a long-term senior unsecured debt rating of BBB+ or better
by S&P and Baa1 or better by Moody’s;
 
“Level III Status” exists at any date if, at such date, neither Level I Status
nor Level II Status exists and Kimco has a long-term senior unsecured debt
rating of BBB or better by S&P and Baa2 or better by Moody’s;
 
“Level IV Status” exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and Kimco has a long-term senior
unsecured debt rating of BBB- or better by S&P and Baa3 or better by Moody’s;
and
 
“Level V Status” exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists;
 
provided that (i) in the event of a “split” rating, the Applicable Margin shall
be based upon the higher of the two ratings, (ii) Kimco may, at its option,
obtain a debt rating from a third nationally-recognized rating agency (it being
understood that Fitch, Inc. is a nationally-recognized rating agency), in which
case the Applicable Margin, shall be based on the lower of the two highest
ratings, at least one of which must be Moody’s or S&P, and (iii) if S&P and/or
Moody’s shall cease to issue ratings of debt securities of real estate
investment trusts generally, then the Administrative Agent and Kimco shall
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency for which it is substituting) and (a) until such
substitute rating agency or agencies are agreed upon, Status shall be determined
on the basis of the rating assigned by the other rating agency (or, if both S&P
and Moody’s shall have so ceased to issue such ratings, on the basis of the
Status in effect immediately prior thereto) and (b) after such substitute rating
agency or agencies are agreed upon, Status shall be determined on the basis of
the rating assigned by the other rating agency and such substitute rating agency
or the two substitute rating agencies, as the case may be.
 
“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Kimco.
 
“Subsidiary Guarantee”: each Guarantee, substantially in the form of Exhibit C,
executed and delivered by a Subsidiary Guarantor, in accordance with the terms
of this Agreement.
 
“Subsidiary Guarantor”: as defined in Section 10.10.
 
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any
 
16

--------------------------------------------------------------------------------

 
 
combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Kimco or any Affiliate
thereof shall be a Swap Agreement.
 
 “Syndication Agents”: as defined in the introductory paragraph hereof.
 
“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date”: the date that is the earliest to occur of (a) the Maturity
Date and (b) the date on which the Loans shall become due and payable hereunder
by acceleration.
 
“Test Period”: a period of two (2) consecutive fiscal quarters of Kimco.
 
“Third Extended Maturity Date”:  as defined in Section 10.9.
 
“Total Adjusted EBITDA”: for any Test Period, Total EBITDA for such period minus
(without duplication) (i) replacement reserves of $0.15 per square foot of gross
leasable area per annum, pro-rated for the applicable period, (ii) non-cash
revenue for such period attributable to straight-lining of rents, (iii) EBITDA
for such period attributable to Unconsolidated Entities, (iv) income for such
period from mezzanine and mortgage loan receivables, (v) dividend and interest
income from marketable securities, (vi) EBITDA for such period attributable to
Properties acquired within 24 months prior to the last day of such Test Period,
and (vii) Kimco’s and its Affiliates’ management fee income and other income
(excluding all items referred to in any other clause of this definition) for
such period not attributable to Properties to the extent that such items
referred to in this clause (vii), in the aggregate, exceed 15% of Total EBITDA.
 
“Total Debt Service”: in respect of any Test Period, interest expense plus
scheduled principal debt amortization for Kimco and the Consolidated Entities on
the aggregate principal amount of their respective Indebtedness (provided that
(a) there shall be excluded optional prepayments and balloon payments due at
maturity, and non-cash interest expense with respect to convertible debt, and
(b) in the case of any Indebtedness that amortizes in annual installments, there
shall be included in the aggregate 50% of the amount of such annual installments
payable during such Test Period and 50% of the amount of such annual
installments payable during the two immediately succeeding fiscal quarters),
plus preferred stock dividends paid during such Test Period.
 
“Total EBITDA”: for any period, Adjusted Net Income of Kimco and the
Consolidated Entities before income taxes, interest, depreciation, amortization,
gains or losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, acquisition
costs, gains or losses on extraordinary items and gains or losses on early
extinguishment of debt, plus, without duplication, EBITDA of Unconsolidated
Entities.
 
“Total Indebtedness”: as of any date of determination, the principal amount of
all Indebtedness of Kimco, of its Wholly Owned Subsidiaries and any other
Consolidated Entities, outstanding at such date.
 
“Total Priority Indebtedness”: as of any date of determination, the aggregate of
(a) Indebtedness of Kimco or of any of the Consolidated Entities outstanding as
of such date, secured by any asset of Kimco or the Consolidated Entities, and
(b) all unsecured third party Indebtedness of the Consolidated Entities to
Persons other than Kimco or any Consolidated Entity outstanding as of such date
 
17

--------------------------------------------------------------------------------

 
 
except to the extent that such unsecured third party Indebtedness is
unconditionally and irrevocably guaranteed by Kimco.
 
“Total Unsecured Interest Expense”: actual interest expense (accrued, paid, or
capitalized, but excluding non-cash interest expense with respect to convertible
debt) on all Unsecured Debt of Kimco and of the Consolidated Entities.
 
“Transferee”: as defined in Section 10.7.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“Unconsolidated Entity”: as of any date of determination, a corporation,
partnership, limited liability company, trust, joint venture, or other business
entity in which Kimco, directly or indirectly through ownership of one or more
intermediary entities, owns an equity interest but that is not required in
accordance with GAAP to be consolidated with Kimco for financial reporting
purposes (including, for the avoidance of doubt, (i) any entity in which the
only investment by Kimco or any Affiliate thereof consists of preferred stock or
securities of another entity having characteristics analogous to those of
preferred stock, and (ii) any entity as to which Kimco (together with its
Affiliates) does not have the power to direct the acquisition, financing,
disposition and other major decisions regarding property owned by such entity).
 
“unencumbered”: with respect to any asset, as of any date of determination, the
circumstance that such asset on such date (a) is not subject to any Liens or
claims (including restrictions on transferability or assignability) of any kind
(excluding Permitted Encumbrances), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset and (ii) if applicable, the
organizational documents of any Entity) which prohibits or restricts in a
material manner Kimco or any of the Entities from creating, incurring, assuming
or suffering to exist any Lien upon, or conveying, selling, leasing,
transferring or otherwise disposing of, any assets or Capital Stock of Kimco or
any of the Entities (excluding any agreement which limits generally the amount
of secured Indebtedness which may be incurred by Kimco and the Entities) and (c)
is not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (other than Permitted
Encumbrances) on any assets or Capital Stock of Kimco or any of the Entities, or
would entitle any Person to the benefit of any Lien (other than Permitted
Encumbrances) on such assets or Capital Stock upon the occurrence of any
contingency (other than pursuant to an “equal and ratable” clause contained in
any agreement governing Indebtedness).
 
“Unencumbered Assets NOI”: for any period, Unencumbered Property NOI, plus (a)
75% of management fee revenues earned by Kimco and its Wholly Owned Subsidiaries
in respect of properties owned by any Unconsolidated Entity, plus (b) the sum of
dividend and interest income from unencumbered marketable securities and
unencumbered mezzanine and mortgage loan receivables; provided that management
fee revenues earned in respect of properties owned by any Unconsolidated Entity,
dividend and interest income from unencumbered mezzanine loan receivables and
Unencumbered Assets NOI attributable to assets located outside of the United
States and Puerto Rico or to assets owned by Entities not organized in and not
having principal offices in the United States shall not be taken into account to
the extent the sum of all such items exceeds 30% of Unencumbered Assets NOI for
the applicable period.
 
“Unencumbered Properties”: (a) Properties wholly owned by Kimco or by a Wholly
Owned Subsidiary (or in  which Kimco or a Wholly Owned Subsidiary has a
leasehold interest to the extent eligible pursuant to clause (b) of the second
sentence of the definition of the term “Unencumbered
 
18

--------------------------------------------------------------------------------

 
 
Property NOI”), as to which Kimco has control, which Properties are unencumbered
(including freedom from restrictions, whether on the Property itself or the
entity holding such Property, on pledging such Property or the stock, limited
liability company interests, partnership interests, or other ownership interests
of any Person having an ownership interest in such Property as collateral or
selling such Property), and (b) other unencumbered Properties as to which Kimco
or a Wholly Owned Subsidiary owns (directly or through the ownership of an
interest in a Consolidated Entity) a majority of the equity interests or has a
leasehold interest, as above, and has the power to direct acquisition,
disposition, financing, and other major property decisions (which shall not
include Properties owned by or through Unconsolidated Entities); provided that
no such Property shall be treated as an Unencumbered Property at any time during
which any Person (other than Kimco) having any direct or indirect ownership
interest in such Property (a “Property Owner”) has any Indebtedness or has any
obligation or liability, whether primary, secondary, direct, indirect, fixed,
contingent, or otherwise (including as a guarantor or other surety or
accommodation party, as the general partner of a partnership that has Recourse
Indebtedness, under applicable law, or otherwise) in respect of any Indebtedness
(an “Obligated Property Owner”), unless at such time each such Obligated
Property Owner is a Wholly Owned Subsidiary of Kimco and a Subsidiary Guarantor
pursuant to an effective Subsidiary Guarantee.
 
“Unencumbered Property NOI”: for any period, Property NOI for such period of
Unencumbered Properties owned by Kimco or a Wholly Owned Subsidiary and the
percentage equal to Kimco’s Ownership Percentage interest in the applicable
Property of Property NOI for such period of other Unencumbered Properties, in
each case net of (x) management fees of 3% of revenues and (y) replacement
reserves of $0.15 per square foot per annum (pro-rated for the applicable Test
Period) of gross leasable area, from Unencumbered Properties.  For the purpose
of determining Unencumbered Property NOI, (a) no property owned by any
Unconsolidated Entity shall be included and (b) leasehold positions will be
eligible if (i) with respect to the lease term, either (x) more than 25 years
remains in such lease term or (y) such lease term is renewable in the sole
discretion of Kimco for one or more successive periods aggregating (together
with the remaining current lease term) more than 25 years so long as, in the
case of this clause (y), periodic rent increases shall be at levels comparable
to those that are customarily applicable to leases having initial terms in
excess of 25 years, and (ii) such leasehold position is mortgageable and the
terms of the lease include customary secured lender protections (including that
(A) the lessor shall notify any holder of a security interest in such leasehold
interest of the occurrence of any default by the lessee under such lease and
shall afford such holder the right to cure such default, and (B) in the event
that such lease is terminated, such holder shall have the option to enter into a
new lease having terms substantially identical to those contained in the
terminated lease).
 
“United States”: the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Unrestricted Cash and Cash Equivalents”: as of any date of determination, the
sum of (a) the Dollar Equivalent of the aggregate amount of Unrestricted cash
then held by Kimco or any of the Consolidated Entities and (b) the Dollar
Equivalent of the aggregate amount of Unrestricted Cash Equivalents (valued at
the lower of cost and fair market value) then held by Kimco or any of the
Consolidated Entities.  As used in this definition, “Unrestricted” means, with
respect to any asset, the circumstance that such asset is not subject to any
Liens or claims of any kind in favor of any Person.
 
“Unsecured Debt”: all Indebtedness which is not secured by a Lien on any income,
Capital Stock, property or asset; provided that Unsecured Debt shall not include
any Indebtedness included in the calculation of Total Priority Indebtedness.
 
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
 
19

--------------------------------------------------------------------------------

 
 
“U.S. Tax Certificate”: as defined in Section 2.12(d)(ii)(D).
 
“Wholly Owned Subsidiary”: any entity all of the capital stock of which and any
and all equivalent ownership interests of which (other than directors’
qualifying shares required by law) are owned by Kimco directly or indirectly
through one or more Wholly Owned Subsidiaries.
 
“Withholding Agent”: any Loan Party and the Administrative Agent.
 
SECTION 1.2                           Other Definitional Provisions;
Interpretation.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any other Loan Document
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           Without limiting Section 1.3, as used herein and in any other Loan
Document, and any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms relating to Kimco and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Article, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)           Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
 
(f)           The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.
 
(g)           The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
 
(h)           Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, and (iii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.3                           Accounting Terms; GAAP.
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Kimco notifies the Administrative Agent that
Kimco requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on
 
 
20

--------------------------------------------------------------------------------

 
 
the operation of such provision (or if the Administrative Agent notifies Kimco
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
ARTICLE II

 
THE LOANS
 
SECTION 2.1                           [Reserved].
 
SECTION 2.2                           Loans; Etc.
 
(a)           Term Loan.
 
(i)           Subject to the terms and conditions hereof, each Lender severally
agrees to make a term loan to the Borrower in dollars, on a single occasion on
the Effective Date, in an aggregate principal amount not to exceed its
Commitment at such time.  Amounts prepaid or repaid in respect of Loans may not
be reborrowed.
 
(ii)           Each Loan shall be made on the Effective Date as part of one or
more Borrowings consisting of Loans made by the Lenders in accordance with their
respective Applicable Percentages.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(iii)           Subject to Section 2.8 and Section 2.10, the Borrowings made on
the Effective Date may be comprised of Eurocurrency Loans or ABR Loans or a
combination thereof, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2(d) and 2.4, provided that
no Loan shall be maintained as or converted into a Eurocurrency Loan after the
day that is one (1) month prior to the Termination Date (it being understood
that in the event that the Borrower has delivered an extension notice pursuant
to Section 10.9 to extend the Maturity Date from the Original Maturity Date, the
Initial Extended Maturity Date, or the Second Extended Maturity Date, as
applicable, Loans may be maintained as or converted into Eurocurrency Loans, at
the option of the Borrower in accordance with the terms hereof, after the day
that is one (1) month prior to the Original Maturity Date, the Initial Extended
Maturity Date or the Second Extended Maturity Date, as applicable, so long as in
each case such maintenance as or conversion to a Eurocurrency Loan does not
occur later than the date that is one (1) month prior to the Third Extended
Maturity Date).  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement;
provided, further, that each applicable Lender shall at all times comply with
the requirements of this Agreement in respect thereto, including Section 2.12,
and no Lender shall make any such election if and to the extent the same would
cause the Borrower to increase its payment obligations hereunder.
 
(b)           Notes.  The Loans made by each Lender shall be evidenced by a
promissory note executed and delivered by the Borrower at the request of such
Lender, substantially in the form of Exhibit B, with appropriate insertions as
to payee and date (a “Note”), payable to the order of such Lender in a principal
amount equal to the aggregate unpaid principal amount of all Loans made by such
Lender.  Each
 
 
21

--------------------------------------------------------------------------------

 
 
Lender is hereby authorized to record, as applicable, the date, Type and amount
of each Loan made by such Lender, each continuation thereof, each conversion of
all or a portion thereof to another Type, the date and amount of each payment or
prepayment of principal thereof and, in the case of Eurocurrency Loans, the
length of each Interest Period with respect thereto on the schedule (including
any continuation thereof) annexed to and constituting a part of its Note, and
any such recordation shall constitute prima facie evidence of the accuracy of
the information so recorded; provided that the failure by any Lender to make any
such recordation or any error in such recordation shall not affect the
obligations of the Borrower under this Agreement or the Notes.
 
(c)           Repayment of Loans.  The Borrower shall repay all then outstanding
Loans made to the Borrower on the Termination Date to the Administrative Agent
for the account of each Lender in the currency in which such Loan was made.
 
(d)           Procedure for Borrowing Loans on the Effective Date.  The Borrower
may borrow Loans on a single occasion on the Effective Date, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, (i) three (3) Business Days prior to the Effective Date, if all or any
part of the requested Loans are to be initially Eurocurrency Loans, or (ii) one
(1) Business Day prior to the Effective Date, otherwise), specifying (A) the
aggregate amount to be borrowed, (B) the anticipated Effective Date, (C) whether
the borrowing is to be of Eurocurrency Loans, ABR Loans, or a combination
thereof, and (D) if the borrowing is to be entirely or partly of Eurocurrency
Loans the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Periods therefor.  Each borrowing under the
Commitments shall be in an amount equal to (i) in the case of ABR Loans,
$5,000,000 or a whole multiple of $100,000 in excess thereof and (ii) in the
case of Eurocurrency Loans, $5,000,000 or a whole multiple of $100,000 in excess
thereof.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make the
amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 10.2 prior to 1:00 P.M., New York City
time, on the Effective Date in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
 
(e)           Eurocurrency Tranches.  Notwithstanding anything to the contrary
in this Agreement, all borrowings, prepayments, conversions and continuations of
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of the Loans comprising each
Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$100,000 in excess thereof, and (ii) there shall be no more than five (5)
Eurocurrency Tranches outstanding at any one time.
 
(f)           Termination of Commitments.  The Commitments shall automatically
and permanently terminate upon the earlier of (i) the making of the Loans on the
Effective Date and (ii) April 30, 2012.
 
SECTION 2.3                           Optional Prepayments.  The Borrower may at
any time and from time to time prepay the Loans (subject, in the case of
Eurocurrency Loans to compliance with the terms of Section 2.2(e) and Section
2.13), in whole or in part, without premium or penalty, upon irrevocable notice
to the Administrative Agent, specifying the date and amount of prepayment and
whether the prepayment is of Eurocurrency Loans, ABR Loans, or a combination
thereof, and, if of a combination thereof, the amount allocable to each.  Upon
receipt of any notice of prepayment, the Administrative Agent shall promptly
 
 
22

--------------------------------------------------------------------------------

 
 
notify each Lender thereof.  If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with any amounts payable pursuant to Section 2.13.  Subject to Section 2.2(e),
partial prepayments shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof (or, if less, the aggregate
outstanding principal amount of the Loans).
 
SECTION 2.4                           Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurocurrency
Loans to ABR Loans, by giving the Administrative Agent at least two (2) Business
Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto.  The Borrower may elect from time to time to
convert ABR Loans to Eurocurrency Loans by giving the Administrative Agent at
least three (3) Business Days’ prior irrevocable notice of such election.  Any
such notice of conversion to Eurocurrency Loans shall specify the length of the
initial Interest Period or Interest Periods therefor.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof.  All or any part of the outstanding Eurocurrency Loans and ABR Loans
may be converted as provided herein, provided that (i) no Loan may be converted
into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion that such a conversion is not
appropriate, (ii) any such conversion may only be made if, after giving effect
thereto, Section 2.2(e) would not be contravened, and (iii) no Loan may be
converted into a Eurocurrency Loan after the date that is one (1) month prior to
the Termination Date.
 
(b)           Any Eurocurrency Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurocurrency Loan may be continued as such (i) when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion that
such a continuation is not appropriate, (ii) if, after giving effect thereto,
Section 2.2(e) would be contravened, or (iii) after the date that is one month
prior to the Termination Date, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any notice pursuant to this Section 2.4(b),
the Administrative Agent shall promptly notify each Lender thereof.
 
SECTION 2.5                           Fees.
 
Kimco shall pay to the Administrative Agent or the Arranger, as applicable, each
for its own account, and, to the extent mutually agreed upon by the
Administrative Agent and the other Lenders, for the account of the Lenders, the
fees in the amounts and on the dates previously agreed to in writing by Kimco
pursuant to the Fee Letter.
 
SECTION 2.6                           Interest Rates and Payment Dates.
 
(a)           Each Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
 
(c)           [Reserved].
 
(d)           [Reserved].
 
(e)           If all or a portion of (i) the principal amount of any Loan, (ii)
any interest payable thereon or (iii) any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(x) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.6 plus
2% or (y) in the case of any overdue interest, fee or other amount, the rate
described in Section 2.6(b) plus 2%, in each case from the date of such
non-payment to the date on which such amount is paid in full (as well after as
before judgment).
 
(f)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to Section 2.6(e) shall be
payable from time to time on demand.
 
SECTION 2.7                           Computation of Interest.
 
(a)           Interest (other than interest calculated on the basis of the Prime
Rate) shall be calculated on the basis of a 360-day year for the actual days
elapsed.  Interest calculated on the basis of the Prime Rate shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurocurrency Rate.  Any
change in the interest rate on a Loan resulting from a change in the ABR shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate with respect to any Eurocurrency Loan.
 
SECTION 2.8                           Inability to Determine Interest Rate.
 
If prior to the first day of any Interest Period:
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period; or
 
(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurocurrency Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) (as conclusively certified by such Lenders or Lender, as the
case may be) of making or maintaining their affected Loans during such Interest
Period;
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given, (i) any Eurocurrency Loans requested to be
 
 
24

--------------------------------------------------------------------------------

 
 
made on the first day of such Interest Period shall be made as ABR Loans, (ii)
any Loans that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be converted to or continued as ABR Loans,
and (iii) any outstanding Eurocurrency Loans shall be converted, on the first
day of such Interest Period, to ABR Loans.  Until such notice has been withdrawn
by the Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such, nor shall the Borrower have the right to convert any other
Loans to Eurocurrency Loans.
 
SECTION 2.9                           Pro Rata Treatment and Payments.
 
(a)           The borrowing by the Borrower of Loans using the Commitments shall
be made pro rata according to the respective Applicable Percentages of the
Lenders.  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders
in the currency in which such Loan was made.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.  All payments
(including prepayments) to be made by the Borrower hereunder and under the
Notes, whether on account of principal, interest, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 12:00 Noon, New
York City time, on the due date thereof to the Administrative Agent, for the
account of the applicable Lenders, at the Administrative Agent’s office
specified in Section 10.2 in immediately available funds.  It is understood
that, if any payment of principal is made on any day in accordance with the
preceding sentence, no interest shall accrue on such day in respect of such
principal.  The Administrative Agent shall distribute such payments to the
applicable Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day (and, with respect to any such payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension) unless the result of such extension would be to extend such
payment into another calendar month, in which event such payment shall be made
on the immediately preceding Business Day.
 
(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Effective Date, such Lender
shall pay to the Administrative Agent, on demand, such amount with interest
thereon at a rate equal to the daily average Federal Funds Effective Rate for
the period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.9(b) shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days of the Effective Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans hereunder, on demand, from the Borrower.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 2.10                           Illegality.
 
Notwithstanding any other provision herein, if the adoption of or any Change in
Law or in the interpretation or application thereof shall make it unlawful for
any Lender to make or maintain Eurocurrency Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurocurrency
Loans, to continue Eurocurrency Loans as such, or to convert ABR Loans to
Eurocurrency Loans shall forthwith be cancelled and (b) such Lender’s Loans then
outstanding as Eurocurrency Loans, if any, shall be converted automatically to
ABR Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.  If any
such conversion of a Eurocurrency Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to Section
2.13.
 
SECTION 2.11                           Requirements of Law.
 
(a)           If any Change in Law:
 
(i)           shall impose, modify or hold applicable any reserve (except to the
extent that such reserve is specifically subject to Section 2.11(c)), special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any relevant
office of such Lender which is not otherwise included in the determination of
the Eurocurrency Rate;
 
(ii)           shall impose on such Lender any other condition; or
 
(iii)           subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (x) Indemnified
Taxes and (y) Excluded Taxes);
 
and the result of any of the foregoing is to increase the cost to, or impose any
expense (including loss of margin) upon, such Lender or such other Recipient, by
an amount which such Lender or such other Recipient, as the case may be, deems
to be material, of making, converting into, continuing or maintaining
Eurocurrency Loans or to reduce any amount receivable hereunder, then, in any
such case, the Borrower shall promptly pay such Lender or such other Recipient,
upon its demand, any additional amounts necessary to compensate such Lender or
such other Recipient, as the case may be, for such increased cost or reduced
amount receivable with respect to the Loans, this Agreement or the Commitments
generally.  If any Lender or any other Recipient becomes entitled to claim any
additional amounts pursuant to this Section 2.11(a), it shall promptly notify
the Borrower, through the Administrative Agent, of the event by reason of which
it has become so entitled, provided that such amounts shall be no greater than
amounts that such Lender or such other Recipient is generally charging other
borrowers or account parties on loans or letters of credit (as the case may be)
similarly situated to the Borrower.
 
(b)           If any Lender shall have determined that the application of any
Requirement of Law or any Change in Law regarding capital adequacy or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority does or shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such application or compliance (taking
into consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and such Lender’s treatment of its Commitments for internal
purposes as of the date on which it
 
 
26

--------------------------------------------------------------------------------

 
 
became a party hereto) by an amount deemed by such Lender to be material, then
from time to time, after submission by such Lender to the Borrower (with a copy
to the Administrative Agent) of a written request therefor (setting forth in
reasonable detail the basis for such request), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation, as the case may be, for such reduction with respect to the Loans,
this Agreement or the Commitments generally.
 
(c)           The Borrower agrees to pay to each Lender which requests
compensation under this Section 2.11(c) (by notice to the Borrower), on the last
day of each Interest Period with respect to any Eurocurrency Loan made by such
Lender to the Borrower, so long as such Lender shall be required to maintain
reserves against “Eurocurrency liabilities” under Regulation D of the Board (or,
so long as such Lender may be required by the Board or by any other Governmental
Authority to maintain reserves against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurocurrency Loans
is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any
Eurocurrency Loans), an additional amount (determined by such Lender and
notified to the Borrower) representing such Lender’s calculation or, if an
accurate calculation is impracticable, reasonable estimate (using such
reasonable means of allocation as such Lender shall determine) of the actual
costs, if any, incurred by such Lender during such Interest Period, as a result
of the applicability of the foregoing reserves to such Eurocurrency Loans, which
amount in any event shall not exceed the product of the following for each day
of such Interest Period:
 
(i)           the principal amount of the Eurocurrency Loans made by such Lender
to which such Interest Period relates and outstanding on such day; and
 
(ii)           the difference between (x) a fraction the numerator of which is
the Eurocurrency Rate (expressed as a decimal) applicable to such Eurocurrency
Loan, and the denominator of which is one (1) minus the maximum rate (expressed
as a decimal) at which such reserve requirements are imposed by the Board or
other Governmental Authority on such date minus (y) such numerator; and
 
(iii)           a fraction the numerator of which is one (1) and the denominator
of which is 360.
 
Any Lender which gives notice under this Section 2.11(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the Borrower) in the event such Lender is no longer required to maintain
such reserves or the circumstances giving rise to such notice shall otherwise
cease to exist.
 
(d)           A certificate as to any additional amounts payable pursuant to
this Section 2.11 submitted by any Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error.  The
agreements in this Section 2.11 shall survive the termination of this Agreement,
and the payment of the Loans and all other amounts payable hereunder (the date
on which all of the foregoing shall have occurred, the “Final Date”), until the
first anniversary of the Final Date.  Notwithstanding anything contained in this
Section 2.11, the Borrower shall not be obligated to pay any greater amounts
than such Lender(s) is (are) generally charging other borrowers or account
parties on loans similarly situated to the Borrower.
 
(e)           For the avoidance of doubt, this Section 2.11 (i) shall not
entitle any Recipient to compensation in respect of any Excluded Taxes, (ii)
shall not apply to (A) Indemnified Taxes imposed on payments by or on account of
any obligations of the Borrower hereunder or under any Loan Document or (B)
Other Taxes, it being understood that such Indemnified Taxes and Other Taxes
shall be governed
 
 
27

--------------------------------------------------------------------------------

 
 
exclusively by Section 2.12, and (iii) shall not relieve any Lender of any
obligation pursuant to Section 2.12.
 
SECTION 2.12                           Taxes.
 
(a)           All payments made by any Loan Party under this Agreement and the
Notes shall be made without withholding for any Taxes, unless such withholding
is required by any law.  If any Withholding Agent determines in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
any Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.  Each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable
law.  As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.  The agreements in this Section 2.12(a) shall
survive the termination of this Agreement, and the payment of the Loans and all
other amounts payable hereunder.
 
(b)           Indemnification by each Loan Party. Without duplication of any
payments made pursuant to Section 2.12(a), each Loan Party shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are directly
paid or payable by such Recipient in connection with this Agreement and the
other Loan Documents (including amounts paid or payable under this Section
2.12(b)) and any reasonable expenses arising therefrom or with respect
thereto.  The indemnity under this Section 2.12(b) shall be paid within 10 days
after the Recipient delivers to the applicable Loan Party a certificate stating
the amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.  Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
 
(c)           Indemnification by the Lenders. Each Lender shall severally
indemnify the  Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the applicable Loan Party has not
already indemnified the Administrative Agent for such  Indemnified Taxes and
without limiting the obligation of such Loan Party to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and the other Loan Documents and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.12(c) shall be paid within 10
days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.
 
(d)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under this Agreement
and the other Loan Documents shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested
 
 
28

--------------------------------------------------------------------------------

 
 
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(d)(ii)(A) through (E) below) shall not be required if
in the Lender's judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.12(d).  If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
 
(ii)           Without limiting the generality of the foregoing, if the Borrower
or Loan Party (or, if the Borrower or Loan Party is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, its sole owner) is
a U.S. Person, any Lender (or if such Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, its sole owner)
with respect to the Borrower shall, if it is legally eligible to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Borrower and the Administrative Agent) on or prior
to the date on which such Lender becomes a party hereto, duly completed and
executed copies of  whichever of the following is applicable:
 
(A)           IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B)           (1) with respect to payments of interest under this Agreement and
the other Loan Documents, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "interest" article of
such tax treaty and (2) with respect to any other applicable payments under this
Agreement and the other Loan Documents, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of  such tax treaty;
 
(C)           IRS Form W-8ECI;
 
(D)           (1) IRS Form W-8BEN and (2) a  certificate substantially in the
form of Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a "bank" within the meaning of Section 881(c)(3)(A) of the Code, (b)  a
"10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, (c) a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;
 
(E)           (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant
forms prescribed in clauses (A), (B), (C), (D) and (F) of this subsection
(d)(ii) that would be required of each such  beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners; or
 
 
29

--------------------------------------------------------------------------------

 
 
(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary  documentation necessary to enable the Borrower or Loan Party or
the Administrative Agent to determine the amount of Tax (if any) required by law
to be withheld.
 
(iii)           If a payment made to a Lender under this Agreement and the other
Loan Documents would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were  to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Withholding Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Withholding Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender's
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.12(d)(iii),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.
 
SECTION 2.13                           Indemnity.
 
The Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (including post-judgment expenses) which such Lender
may sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of Eurocurrency Loans or in the conversion into or continuation of
Eurocurrency Loans after the Borrower has given a notice requesting or accepting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) the making of a
prepayment or conversion of Eurocurrency Loans on a day which is not the last
day of an Interest Period with respect thereto.  Such indemnification may, at
the option of any Lender, include an amount equal to the excess, if any, of (i)
the amount of interest which would have accrued on the amount so prepaid or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of the relevant Interest Period (or proposed Interest Period), in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurocurrency market or other relevant
market.  This covenant shall survive the termination of this Agreement, and the
payment of the Loans and all other amounts payable hereunder, until the first
anniversary of the Final Date.
 
SECTION 2.14                           Change of Lending Office.
 
Each Lender and each Transferee agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.10, 2.11 or 2.12 with respect to such
Lender or Transferee, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender or Transferee)
to designate another lending office for any Loans affected by such event with
the object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender or
Transferee, cause such Lender or Transferee and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 2.14 shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender or Transferee pursuant to Sections
2.10, 2.11 and 2.12.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 2.15                           Replacement of Lenders under Certain
Circumstances.
 
Kimco shall be permitted to replace any Lender which (a) requests reimbursement
for amounts owing pursuant to Section 2.11 (other than Section 2.11(c)) or 2.12,
(b) is affected in the manner described in Section 2.10 and as a result thereof
any of the actions described in Section 2.10 is required to be taken, (c)
becomes a Defaulting Lender, or (d) does not consent to any amendment, waiver,
supplement or modification to any Loan Document for which the consent of the
Required Lenders has been obtained but that requires the consent of additional
Lenders pursuant to any Loan Document; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans and other amounts owing to such replaced Lender prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.13 if any Eurocurrency Loan owing to such replaced Lender shall be
prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be satisfactory
to the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that Kimco shall be obligated to pay the registration and processing fee
referred to therein), (vii) the replaced Lender shall (except as provided in the
following clause (ix)) be released from its obligations under this Agreement,
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.11 or
2.12, as the case may be, and (ix) any such replacement shall not be deemed to
be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender if it defaulted in its
obligation to make Loans hereunder.
 
SECTION 2.16                           [Reserved].
 
SECTION 2.17                           Defaulting Lenders.
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a)           the Commitment and Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1); provided, that this clause (a) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby; and
 
(b)           any amount payable by the Borrower to a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees or otherwise)
shall, in lieu of being distributed to such Defaulting Lender when paid by the
Borrower, and in satisfaction of any such payment obligation, be retained by the
Administrative Agent in a segregated account and, subject to any requirements of
applicable law, be applied at such time or times as may be determined by the
Administrative Agent in its discretion (i) first, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (ii)
second, if so determined by the Administrative Agent and Kimco, held in such
account as cash collateral for future obligations of the Defaulting Lender under
or in connection with this Agreement, and (iii) third, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that, if
such payment is a prepayment of the principal amount of any Loans which a
Defaulting Lender has funded, such payment shall be applied solely to prepay the
Loans of all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans any Defaulting Lender.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
[RESERVED]
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, and the Lenders to enter into this
Agreement, to make or maintain the Loans, Kimco hereby represents and warrants,
on the Effective Date, as to itself only, and not as to any other Loan Party, to
the Administrative Agent and each Lender that:
 
SECTION 4.1                           Financial Condition.
 
The consolidated balance sheet of Kimco and its subsidiaries as at December 31,
2011 and December 31, 2010 and the related consolidated statements of income and
of cash flows for the respective fiscal years ended on such dates, reported on
by PricewaterhouseCoopers, LLP, copies of which have heretofore been furnished
to the Lenders, are complete and correct and present fairly the consolidated
financial condition of Kimco and its subsidiaries as at such dates, as
applicable and the consolidated results of their operations and their
consolidated cash flows for the applicable fiscal year then ended.  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved.  Except as set forth on Schedule 4.1, neither Kimco nor any of
the Consolidated Entities has, at the Effective Date, any material Indebtedness,
Guarantee Obligation, contingent liability or liability for taxes, or any
unusual forward or long-term commitment, including any interest rate or foreign
currency swap or exchange transaction, which is not reflected in the foregoing
statements or in the notes thereto.  Except as set forth on Schedule 4.1, during
the period from December 31, 2011 to and including the Effective Date there has
been no sale, transfer or other disposition by Kimco or any of the Consolidated
Entities of any material part of its business or property and no purchase or
other acquisition of any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of Kimco and the Consolidated Entities at December 31, 2011.
 
SECTION 4.2                           No Change.
 
Since December 31, 2011, there has been no development or event nor any
prospective development or event, which has had or could reasonably be expected
to have a Material Adverse Effect.
 
SECTION 4.3                           Corporate Existence; Compliance with Law.
 
(a)           Kimco (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (iii) is duly qualified as a foreign corporation and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent the failure to be so qualified and in good
standing could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (iv) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(b)           Each Subsidiary (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate (or limited partnership or limited
 
 
32

--------------------------------------------------------------------------------

 
 
liability company or other form of organization, as applicable) power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation (or limited
partnership or limited liability company or other form of organization, as
applicable) and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, and (iv) is in compliance with all Requirements of
Law except, in the case of clauses (i), (ii), (iii) or (iv) above, as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.4                           Corporate Power; Authorization;
Enforceable Obligations.
 
Each applicable Loan Party has the corporate (or limited partnership or limited
liability company or other form of organization, as applicable) power and
authority, and the legal right, to make, deliver and perform each Loan Document
to which it is a party and, in the case of the Borrower, to borrow hereunder,
and each applicable Loan Party has taken all necessary corporate (or limited
partnership or limited liability company or other form of organization, as
applicable) action to authorize the execution, delivery and performance of each
Loan Document to which it is a party and, in the case of the Borrower, the
borrowings on the terms and conditions of this Agreement.  No consent or
authorization of, filing with or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of any Loan Document.  Each Loan Document has been duly executed
and delivered on behalf of each applicable Loan Party party thereto.  Each Loan
Document constitutes a legal, valid and binding obligation of each applicable
Loan Party party thereto enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
SECTION 4.5                           No Legal Bar.
 
(a)           The execution, delivery and performance of the Loan Documents and
the Borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or any Contractual Obligation of Kimco and will not
result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation.
 
(b)           The execution, delivery and performance of the Loan Documents and
the Borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or any Contractual Obligation of the applicable Loan
Party other than Kimco and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation, except, in each of the foregoing
cases, where the same could not reasonably be expected to have a Material
Adverse Effect.
 
SECTION 4.6                           No Material Litigation.
 
No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Kimco, threatened by
or against Kimco or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to this Agreement, any of the
other Loan Documents or any of the transactions contemplated hereby, or (b)
which could reasonably be expected to have a Material Adverse Effect.
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 4.7                           No Default; Anti-Terrorism Law.
 
Neither Kimco nor any of its Subsidiaries is in default under or with respect to
any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.  Without limiting the generality of the foregoing,
neither Kimco nor any of its Subsidiaries nor any of their respective directors
or senior officers is on the list of Specially Designated Nationals and Blocked
Persons issued by the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
SECTION 4.8                           Ownership of Property.
 
Each of Kimco and its Subsidiaries has good record title in fee simple to, or a
valid leasehold interest in, all of its material real property, and good title
to all of its other material property.
 
SECTION 4.9                           Intellectual Property.
 
Kimco and each of its Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (“Intellectual
Property”) necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect.  No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
Kimco know of any valid basis for any such claim.  The use of such Intellectual
Property by Kimco and its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.10                           No Burdensome Restrictions; Disclosure.
 
No Requirement of Law or Contractual Obligation of Kimco or any of its
Subsidiaries could reasonably be expected to have a Material Adverse
Effect.  Neither the Confidential Executive Summary nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of Kimco to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Kimco represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.
 
SECTION 4.11                           Taxes.
 
Each of Kimco and its Subsidiaries has filed or caused to be filed all tax
returns which, to the knowledge of Kimco, are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees, or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of Kimco
or its Subsidiaries, as the case may be); no tax Lien has been filed, and, to
the knowledge of Kimco, no claim is being asserted, with respect to any such
tax, fee or other charge.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 4.12                           Federal Regulations.
 
No part of the proceeds of any Loan will be used for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U of the Board as now and from time to time hereafter in effect
or for any purpose which violates the provisions of the Regulations of the
Board.  If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent a statement to the foregoing effect in conformity with
the requirements of FR Form U-1 referred to in said Regulation U.
 
SECTION 4.13                           ERISA.
 
No Reportable Event has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code.  The present value of all accrued benefits
under each Single Employer Plan maintained by Kimco or any Commonly Controlled
Entity (based on those assumptions used to fund the Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits.  Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made.  No such Multiemployer Plan is in Reorganization or Insolvent.  The
present value (determined using actuarial and other assumptions which are
reasonable in respect of the benefits provided and the employees participating)
of the assets of the Borrower and each Commonly Controlled Entity for post
retirement benefits to be provided to their current and former employees under
Plans which are welfare benefit plans (as defined in Section 3(1) of ERISA)
equals or exceeds the liabilities under all such Plans allocable to such
benefits.
 
SECTION 4.14                           Investment Company Act; Other
Regulations.
 
The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  The Borrower is not subject to regulation under any Federal or
State statute or regulation which limits its ability to incur Indebtedness.
 
SECTION 4.15                           [Reserved].
 
SECTION 4.16                           Purpose.
 
The proceeds of the Loans shall be used by the Borrower for general corporate
purposes.
 
SECTION 4.17                           Environmental Matters.
 
Each of the following representations and warranties is true and correct on and
as of the Effective Date except to the extent that the facts and circumstances
giving rise to any such failure to be so true and correct, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:
 
(a)           To the best knowledge of Kimco, the Properties do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations which
 
 
35

--------------------------------------------------------------------------------

 
 
constitute or constituted a violation of, or could reasonably give rise to
liability under, Environmental Laws.
 
(b)           To the best knowledge of Kimco, the Properties and all operations
at the Properties are in compliance, and have in the last two years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties, or violation of any
Environmental Law with respect to the Properties.
 
(c)           Neither Kimco nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties, nor does Kimco have knowledge or reason to
believe that any such notice will be received or is being threatened.
 
(d)           To the best knowledge of Kimco, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which could reasonably give rise to liability
under, Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.
 
(e)           No judicial proceeding or governmental or administrative action is
pending, or, to the knowledge of Kimco, threatened, under any Environmental Law
to which Kimco or any of its Subsidiaries is or, to the knowledge of Kimco, will
be named as a party with respect to the Properties, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative of judicial requirements outstanding under any
Environmental Law with respect to the Properties.
 
(f)           To the best knowledge of Kimco, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties, or arising from or related to the operations of Kimco and its
Subsidiaries in connection with the Properties in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws.
 
SECTION 4.18                           Insurance.
 
Kimco and each Subsidiary maintains with insurance companies rated at least A-
by A.M. Best & Co., with premiums at all times currently paid, insurance upon
fixed assets and inventories, including public liability insurance, fire and all
other risks insured against by extended coverage, fidelity bond coverage,
business interruption insurance, and all insurance required by law, all in form
and amounts required by law and customary to the respective natures of their
businesses and properties, except in cases where failure to maintain such
insurance will not have or potentially have a Material Adverse Effect.
 
SECTION 4.19                           Condition of Properties.
 
Each of the following representations and warranties is true and correct except
to the extent that the facts and circumstances giving rise to any such failure
to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
 
(a)           All of the improvements located on the Properties and the use of
said improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by
 
 
36

--------------------------------------------------------------------------------

 
 
existing valid certificates of occupancy and all other certificates and permits
required by applicable laws, rules, regulations and ordinances or in connection
with the use, occupancy and operation thereof.
 
(b)           No material portion of any of the Properties, nor any improvements
located on said Properties that are material to the operation, use or value
thereof, have been damaged in any respect as a result of any fire, explosion,
accident, flood or other casualty.
 
(c)           No condemnation or eminent domain proceeding has been commenced or
to the knowledge of Kimco is about to be commenced against any portion of any of
the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties except as set forth and described in
Schedule 4.19.
 
(d)           No notices of violation of any federal, state or local law or
ordinance or order or requirement have been issued with respect to any
Properties.
 
SECTION 4.20                           Benefit of Loans.
 
Kimco and each Subsidiary are engaged as an integrated corporate group in the
business of acquiring, owning, developing and operating shopping centers and of
providing the required services and other facilities for those integrated
operations.  Kimco and each Subsidiary require financing on such a basis that
funds can be made available to the Borrower and each Subsidiary to the extent
required for the continued operation of their integrated activities and each of
them expects to derive benefits, directly or indirectly, in return for
undertaking their respective obligations under this Agreement and the other Loan
Documents, both individually and as members of the integrated group.
 
SECTION 4.21                           REIT Status.
 
Kimco is an equity-oriented real estate investment trust under Sections 856
through 860 of the Code.
 
SECTION 4.22                           Solvency.
 
On the Effective Date, after giving effect to the transactions contemplated by
the Loan Documents occurring on such date, Kimco is Solvent.
 
ARTICLE V

 
CONDITIONS
 
SECTION 5.1                           Conditions to Effectiveness / Effective
Date.
 
The effectiveness of this Agreement and the availability of the Facility
hereunder is subject to the satisfaction of the following conditions (or the
waiver of such conditions in accordance with Section 10.1):
 
(a)           Credit Agreement.  The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           No Material Adverse Effect.  There shall not have occurred any
material adverse condition or material adverse change in or affecting the
business, operations, property or financial condition of Kimco and its
Subsidiaries, taken as a whole.
 
(c)           Governmental Approvals.  All governmental and third party
approvals necessary or, in the discretion of the Administrative Agent, advisable
in connection with the financing contemplated hereby and the continuing
operations of Kimco and its Subsidiaries shall have been obtained and be in full
force and effect.
 
(d)           Financial Statements.  The Lenders shall have received (i)
unqualified audited consolidated financial statements of Kimco for the two most
recent fiscal years ended at least 90 days prior to the Effective Date, and (ii)
unaudited interim consolidated financial statements of Kimco for each quarterly
period ended both (x) subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph and (y) at least 45 days
prior to the Effective Date, in each case prepared in accordance with GAAP.
 
(e)           Fees.  The Administrative Agent shall have received payment for
the account of the applicable payee, all fees and other amounts due and payable
on or prior to the Effective Date under or in connection with this Agreement,
including pursuant to the Fee Letter and, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder, including the reasonable fees and disbursements invoiced
through the Effective Date of PNC's special counsel, Moses & Singer LLP.
 
(f)           Representations and Warranties.  Each of the representations and
warranties made by Kimco in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Effective Date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.
 
(g)           No Default.  No Default or Event of Default shall have occurred
and be continuing on the Effective Date or after giving effect to the extension
of credit requested to be made on the Effective Date.
 
(h)           Legal Opinion.  The Administrative Agent shall have received, with
a counterpart for the Administrative Agent and each Lender, the executed legal
opinions of Venable LLP and Wachtell, Lipton, Rosen & Katz, counsel to the Loan
Parties, each in form and substance satisfactory to the Administrative
Agent.  The Borrower hereby requests such counsel to deliver such opinion.
 
(i)           Notes.  The Administrative Agent shall have received from the
Borrower a signed Note for the account of each Lender that notified the
Administrative Agent and Kimco of its request for a Note at least two (2)
Business Days prior to the Effective Date.
 
(j)           Closing Certificates.  The Administrative Agent shall have
received a certificate from a Responsible Officer of Kimco dated the Effective
Date, substantially in the form of Exhibit D, (i) confirming compliance with the
conditions specified in this Section 5.1 and, (ii) certifying, among other
things, as to the names and offices of the Persons authorized to sign the Loan
Documents to be delivered pursuant to the terms hereof by each Loan Party,
together with the signatures of each such Person and a certificate of another
Responsible Officer, certifying as to the name, office, and signature of such
first Responsible Officer.
 
 
38

--------------------------------------------------------------------------------

 
 
(k)           Organizational Documents, Etc.  The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, and the authorization of such Loan Parties in
respect of the transactions contemplated by this Agreement or the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent, certified to be true, correct and complete by a
Responsible Officer as of the Effective Date.
 
(l)           Patriot Act.  The Administrative Agent shall have completed any
required Patriot Act compliance, the results of which shall be reasonably
satisfactory to the Administrative Agent.
 
The Administrative Agent shall notify Kimco and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.
 
ARTICLE VI

 
AFFIRMATIVE COVENANTS
 
So long as the Commitments remain in effect, any Loan remains outstanding and
unpaid, or any other amount is owing to any Lender or the Administrative Agent
hereunder, Kimco hereby agrees as set forth in Sections 6.1 through 6.8,
inclusive, and hereby agrees to cause each Subsidiary Guarantor to comply with
Section 6.9, as follows:
 
SECTION 6.1                           Financial Statements.
 
Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender):
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Kimco, a copy of the consolidated balance sheet of
Kimco and its subsidiaries as at the end of such year and the related
consolidated statements of income and retained earnings and of cash flows of
Kimco and its subsidiaries for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers,
LLP or other independent certified public accountants of nationally recognized
standing; and
 
(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three (3) quarterly periods of each fiscal
year of Kimco, the unaudited consolidated balance sheet of Kimco and its
subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and retained earnings and of cash flows of
Kimco and its subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding date or period, as the case may be, in the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments);
 
all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
 
The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 6.2                           Certificates; Other Information.
 
Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender (in the case of clauses (b)-(c) below) or each relevant Lender (in the
case of clause (e) below)):
 
(a)           [reserved];
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and 6.1(b), a compliance certificate of a
Responsible Officer of Kimco substantially in the form of Exhibit E;
 
(c)           within ten (10) days after the same are sent, copies of all
financial statements and reports which Kimco sends to its stockholders, and
within ten (10) days after the same are filed, copies of all financial
statements, reports or other documents which Kimco may make to, or file with,
the Securities and Exchange Commission or any successor or analogous
Governmental Authority;
 
(d)           [reserved]; and
 
(e)           promptly, upon request of the Administrative Agent, a list of all
Entities, and such additional financial information, information with respect to
any Property and other information as any Lender may from time to time
reasonably request (through the Administrative Agent).
 
The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.
 
SECTION 6.3                           Payment of Obligations.
 
Kimco shall pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature, except (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of Kimco, (b)
Non-Recourse Indebtedness or (c) other obligations which aggregate not more than
$50,000,000, in the case of clauses (b) and (c), to the extent that Kimco has
determined in good faith that it is in its best interests not to pay or contest
such Non-Recourse Indebtedness or such other obligations, as the case may be.
 
SECTION 6.4                           Maintenance of Existence, etc.
 
Kimco shall:
 
(a)           Preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to Section 7.2.
 
(b)           Comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.
 
SECTION 6.5                           Maintenance of Property; Insurance.
 
Kimco shall keep all property useful and necessary in its business in good
working order and condition; maintain insurance with financially sound and
reputable insurance companies rated at least
 
 
40

--------------------------------------------------------------------------------

 
 
A- by A.M. Best & Co. on all of its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business;
and furnish to each Lender, upon written request, full information as to the
insurance carried.
 
SECTION 6.6                           Inspection of Property; Books and Records;
Discussions.
 
Kimco shall keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of Kimco
and its Subsidiaries with officers and employees of Kimco and its Subsidiaries
and with its independent certified public accountants.
 
SECTION 6.7                           Notices.
 
Kimco shall promptly give notice to the Administrative Agent and each Lender of:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           any (i) default or event of default under any Contractual
Obligation of Kimco or any of its Subsidiaries or (ii) litigation, investigation
or proceeding which may exist at any time between Kimco or any of its
Subsidiaries and any Governmental Authority, which in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;
 
(c)           any litigation or administrative or other proceeding affecting
Kimco or any of its Subsidiaries in which the amount involved is $50,000,000 or
more on an individual basis (or $100,000,000 or more in the aggregate together
with all other such litigations or administrative or other proceedings affecting
Kimco or any of its Subsidiaries) and not covered by insurance or in which
material injunctive or similar relief is sought, or the occurrence in respect of
any Subsidiary Guarantor of any case, proceeding, event, or circumstance of the
nature set forth in paragraph (f) of Article VIII;
 
(d)           the following events, as soon as possible and in any event within
30 days after Kimco knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or Kimco or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan; and
 
(e)           any development or event which has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of Kimco setting forth details of the occurrence referred
to therein and stating what action Kimco proposes to take with respect thereto.
 
The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 6.8                           Environmental Laws.
 
Kimco shall:
 
(a)           Comply with, and use its best efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use its best efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect or (ii) Kimco has
determined in good faith that contesting the same is not in the best interests
of Kimco and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.
 
(c)           Defend, indemnify and hold harmless the Administrative Agent and
each Lender, and their respective employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses (whether arising pre-judgment or
post-judgment) of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of Kimco, its Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor.  Notwithstanding anything to the contrary in
this Agreement, this indemnity shall continue in full force and effect
regardless of the termination of this Agreement.
 
SECTION 6.9                           Baseline Conditions.
 
Each Subsidiary Guarantor shall at all applicable times comply with the Baseline
Conditions in all material respects and in the event any Subsidiary Guarantor
fails, at any time, to comply with any of the Baseline Conditions in any
material respect, such Subsidiary Guarantor shall (a) notwithstanding any
provision of this Agreement to the contrary, cease to be an Obligated Property
Owner for all purposes of this Agreement, and (b) continue as a Subsidiary
Guarantor unless released as provided in Section 10.10(b).
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as the Commitments remain in effect, any Loan remains outstanding and
unpaid, or any other amount is owing to any Lender or the Administrative Agent
hereunder, Kimco hereby agrees that:
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 7.1                           Financial Covenants.
 
Kimco shall not directly or indirectly:
 
(a)           Total Indebtedness Ratio.  Permit, at the last day of any Test
Period, the ratio of (i) Total Indebtedness as of such day to (ii) Gross Asset
Value as of such day to exceed 0.60 to 1.00 (or 0.65 to 1.00 for a period not to
exceed 270 consecutive days in the event that during the applicable period Kimco
or one of the Consolidated Entities has incurred Indebtedness in connection with
Major Acquisitions); provided that for the purpose of determining the foregoing
ratio, there shall be excluded from the amount of Total Indebtedness the amount
of Total Indebtedness that matures by its terms within 24 months after such date
of determination, such exclusion to be limited, however, to the excess of (i)
the Dollar Equivalent of the aggregate amount of Unrestricted cash then held by
Kimco and the Consolidated Entities over (ii) $35,000,000.
 
(b)           Total Priority Indebtedness Ratio.  Permit, at the last day of any
Test Period, the ratio of (i) Total Priority Indebtedness as of such day to (ii)
Gross Asset Value as of such day to exceed 0.35 to 1.00; provided that for the
purpose of determining the foregoing ratio, there shall be excluded from the
amount of Total Priority Indebtedness the amount of Total Priority Indebtedness
that matures by its terms within 24 months after such date of determination,
such exclusion to be limited, however, to the excess of (i) the Dollar
Equivalent of the aggregate amount of Unrestricted cash then held by Kimco and
the Consolidated Entities over (ii) $35,000,000.
 
(c)           [reserved].
 
(d)           [reserved].
 
(e)           Unsecured Interest Expense Ratio.  Permit, for any Test Period,
the ratio of (i) Unencumbered Assets NOI for such period to (ii) Total Unsecured
Interest Expense for such period to be less than 1.75 to 1.00.
 
(f)           Fixed Charge Coverage Ratio.  Permit, for any Test Period, the
ratio of Total Adjusted EBITDA for such period to Total Debt Service for such
period to be less than 1.50 to 1.00.  Solely for the purpose of calculating the
ratio in this clause (f), Total Adjusted EBITDA (i) shall include cash flow
distributions (other than distributions in respect of capital transactions) from
Unconsolidated Entities (“Unconsolidated Entity Operating Cash Flow”), provided
that Unconsolidated Entity Operating Cash Flow distributed during the most
recent twelve-month period in respect of any Unconsolidated Entity shall be
included, without duplication, only to the extent of 50% of the amount of such
distributions made in such twelve-month period, and (ii) shall be increased by
the amounts excluded pursuant to clauses (iv), (v) and (vi) of the definition of
the term “Total Adjusted EBITDA”.
 
Solely for the purposes of this Section 7.1:  direct or indirect reference to
EBITDA, NOI, Indebtedness and debt service (and items thereof, when applicable)
with respect to the Entities, when included, shall be included only to the
extent of the Ownership Percentage therein, except as otherwise specifically
provided.
 
SECTION 7.2                           Limitation on Certain Fundamental Changes.
 
Neither Kimco nor any of its Subsidiaries shall, directly or indirectly: (a)
enter into any merger (except as described in Schedule 7.2), consolidation or
amalgamation, (b) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or (c) convey, sell, lease, assign, transfer or
otherwise dispose of, all or a substantial portion of its property, business or
assets (each such transaction
 
 
43

--------------------------------------------------------------------------------

 
 
referred to in the preceding clauses (a), (b) and (c), a “Capital Transaction”),
provided that a Capital Transaction may be made if (i) such Capital Transaction
does not involve all or a substantial portion of the property, business or
assets owned or leased by Kimco and its Subsidiaries determined on a
consolidated basis with respect to Kimco and its Subsidiaries taken as a whole,
(ii) there is no Default or Event of Default, before and after giving effect to
such Capital Transaction (including any changes resulting from
recharacterization of Unencumbered Property), and (iii) without limiting the
foregoing, Kimco is in compliance with all covenants under Section 7.1 after
giving effect to such Capital Transaction (including any changes resulting from
recharacterization of Unencumbered Property), and would have been in compliance
therewith for the most recent Test Period if such Capital Transaction had been
given effect (including any changes resulting from recharacterization of
Unencumbered Property) during such Test Period.  Notwithstanding the foregoing,
Kimco may not engage in a Capital Transaction other than (x) a merger as to
which it is the surviving entity or (y) a Capital Transaction described in the
immediately following sentence.  In addition, notwithstanding the foregoing,
(I)(A) any Subsidiary that is not a Loan Party may merge with any Subsidiary so
long as the surviving entity is a Subsidiary, and (B) any Subsidiary that is a
Loan Party may merge with any Subsidiary so long as the surviving entity is a
Loan Party, (II)(A) any Subsidiary that is not a Loan Party may liquidate, wind
up or dissolve itself so long as such Subsidiary’s assets are transferred to the
Borrower or a Subsidiary and (B) any Subsidiary that is a Loan Party may
liquidate, wind up or dissolve itself so long as such Subsidiary’s assets are
transferred to a Loan Party and (III)(A) any Subsidiary that is not a Loan Party
may convey, sell, lease, assign, transfer or otherwise dispose of any of its
assets to the Borrower or any Subsidiary and (B) Kimco or any Subsidiary that is
a Loan Party may convey, sell, lease, assign, transfer or otherwise dispose of
any of its assets to a Loan Party.
 
SECTION 7.3                           [Reserved].
 
SECTION 7.4                           [Reserved].
 
SECTION 7.5                           Limitation on Transactions with
Affiliates.
 
Neither Kimco nor any of its Subsidiaries shall, directly or indirectly, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate unless (a) no
Default or Event of Default would occur as a result thereof and (b) such
transaction is (i) in the ordinary course of the business of any Loan Party that
is a party thereto and (ii) upon fair and reasonable terms no less favorable to
any Loan Party that is a party thereto or is affected thereby than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.
 
SECTION 7.6                           Limitation on Changes in Fiscal Year.
 
Kimco shall not cause or permit its fiscal year to end on a day other than
December 31, unless otherwise required by any applicable law, rule or
regulation.
 
SECTION 7.7                           Limitation on Lines of Business; Issuance
of Commercial Paper; Creation of Subsidiaries; Negative Pledges; Swap
Agreements.
 
Neither Kimco nor any of its Subsidiaries shall, directly or indirectly:
 
(a)           Engage in activities other than real estate business and real
estate related business activities, and in activities permitted for real estate
investment trusts under the Code (including through taxable REIT subsidiaries).
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           Issue any commercial paper in an aggregate principal amount
exceeding the aggregate unused and available commitments under any revolving
credit facility of the Borrower not prohibited by this Agreement.  For the
purposes of this paragraph, commitments shall be deemed to be available to the
extent that, on any date of determination, assuming timely delivery of a
borrowing notice by the Borrower, the lender(s) thereunder would be obligated to
fund loans pursuant thereto.
 
(c)           Enter into with any Person, or suffer to exist, any agreement,
other than (i) this Agreement and the other Loan Documents or (ii) any
agreements governing any purchase money Liens, Financing Leases or mortgage
financings (in which cases, any prohibition or limitation referred to below
shall only be effective against the assets financed thereby) which, in any such
case, prohibits or limits the ability of the Borrower or any of its Subsidiaries
to create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired.
 
(d)           Enter into any Swap Agreement, except Swap Agreements entered into
in the ordinary course of business (not for purposes of speculation) to hedge or
mitigate risks, including those related to interest rates or currency exchange
rates, to which Kimco or such Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           The Borrower shall fail to pay any principal of any Loan in
accordance with the terms thereof or hereof; or the Borrower shall fail to pay
any interest on any Loan or any other amount payable hereunder, within five (5)
Business Days after any such interest or other amount becomes due in accordance
with the terms thereof or hereof; or
 
(b)           Any representation or warranty made or deemed made by Kimco herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made
or furnished; or
 
(c)           There shall be any default in the observance or performance of any
agreement contained in Section 6.7(a) or Article VII; or
 
(d)           Kimco shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Article), and such default shall
continue unremedied for a period of 30 days after notice from the Administrative
Agent or the Required Lenders; or
 
(e)           The Borrower or any Subsidiary shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding (x) any Loans (which shall be governed by clause (a)
above) and (y) any Non-Recourse Indebtedness) on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or
 
 
45

--------------------------------------------------------------------------------

 
 
other event or condition is to cause, or to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default under
this Agreement unless, at such time, one or more defaults, events or conditions
of the type described in clauses (i), (ii) and (iii) of this paragraph (e) shall
have occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000 (calculated, in
the case of Indebtedness of an Unconsolidated Entity, by multiplying the amount
of such Indebtedness by the percentage of Kimco’s direct or indirect equity
interest in such Unconsolidated Entity); or
 
(f)           (i) Kimco shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Kimco shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Kimco any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against Kimco any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Kimco shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Kimco shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
 
(g)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of Kimco or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed (or a trustee shall be
appointed) to administer, or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) Kimco or
any Commonly Controlled Entity shall, or is, in the reasonable opinion of the
Required Lenders, likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or
 
(h)           One or more judgments or decrees shall be entered against Kimco or
any Entity involving in the aggregate a liability (not paid or fully covered by
insurance) of $50,000,000 or more (excluding Non-Recourse Indebtedness)
(calculated, in the case of a judgment or decree against an Unconsolidated
Entity, by multiplying the amount of such judgment or decree by the percentage
of Kimco’s direct or indirect equity interest in such Unconsolidated Entity),
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
 
 
46

--------------------------------------------------------------------------------

 
 
(i)           There shall occur and be continuing an “Event of Default” under
and as defined in the Existing Revolving Credit Agreement; or
 
(j)           Kimco shall cease, for any reason, to maintain its status as an
equity-oriented real estate investment trust under Sections 856 through 860 of
the Code unless (i) the Board of Directors of Kimco shall have determined in
good faith that it is in the best interests of Kimco to no longer maintain such
status and (ii) Kimco's no longer maintaining such status does not materially
adversely affect the interests of the Lenders; or
 
(k)           At any time the Borrower or any Subsidiary shall be required to
take any actions in respect of environmental remediation and/or environmental
compliance, the aggregate expenses, fines, penalties or other charges with
respect to which are recourse to Kimco and, in the judgment of the Required
Lenders, could reasonably be expected to exceed $50,000,000; provided that any
such remediation or compliance shall not be taken into consideration for the
purposes of determining whether an Event of Default has occurred pursuant to
this paragraph (k) if (i) such remediation or compliance is being contested by
the Borrower or the applicable Subsidiary in good faith by appropriate
proceedings or (ii) such remediation or compliance is satisfactorily completed
within 90 days from the date on which the Borrower or the applicable Subsidiary
receives notice that such remediation or compliance is required, unless such
remediation or compliance cannot reasonably be completed within such 90 day
period in which case such time period shall be extended for a period of time
reasonably necessary to perform such compliance or remediation using diligent
efforts (not to exceed 180 days if the continuance of such remediation or
compliance beyond such 180 day period, in the judgment of the Required Lenders,
could reasonably be expected to have a Material Adverse Effect); or
 
(l)           a Change in Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Notes shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) the Administrative Agent may, or upon
the request of the Required Lenders the Administrative Agent shall, by notice to
Kimco, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) the Administrative Agent may,
or upon the request of the Required Lenders the Administrative Agent shall, by
notice to Kimco, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the Notes to be due and payable
forthwith, whereupon the same shall immediately become due and payable.
 
Except as expressly provided above in this Article, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
THE AGENTS
 
SECTION 9.1                           The Agents.
 
For purposes of this Section 9.1 and Section 10.6, the term “Related Parties”
shall mean, with respect to any specified Person, (i) any Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such specified Person, and (ii) the respective
directors, officers, employees, agents and advisors of such specified Person and
of any other Person referred to in the preceding clause (i).
 
(a)           Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto.
 
(b)           The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and each Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with
such bank (an “Administrative Agent Affiliate”) may accept deposits from, lend
money to and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.
 
(c)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein.  Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (ii) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Kimco or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Administrative Agent
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default other than
nonpayment of principal or interest unless and until written notice thereof is
given to the Administrative Agent by Kimco or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
 
48

--------------------------------------------------------------------------------

 
 
(d)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
(e)           The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
(f)           Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and Kimco.  If a Bankruptcy Event
shall occur with respect to the Administrative Agent, then effective on the date
that is thirty (30) Business Days after the date of such Bankruptcy Event, the
Administrative Agent automatically and without any further action by any Person,
shall be removed as Administrative Agent, and at the end of such thirty (30)
Business Day period the Administrative Agent shall be deemed discharged from its
duties and obligations as Administrative Agent hereunder and under any other
Loan Document.  By the Required Lenders’ giving at least thirty (30) Business
Days prior written notice to the Administrative Agent and Kimco, the
Administrative Agent may be removed, by action of the Required Lenders
(excluding the bank serving as Administrative Agent (the “Agent Bank”)), (i) at
any time for gross negligence or willful misconduct, as determined by the
Required Lenders (excluding for such determination the Agent Bank), or (ii) in
the event that the Agent Bank, in its capacity as a Lender, shall have assigned
all of its outstanding Commitments and Loans to another bank, financial
institution or other entity pursuant to Section 10.6, and at the end of such
thirty (30) Business Day period the Agent Bank shall be deemed discharged from
its duties and obligations as Administrative Agent hereunder and under any other
Loan Documents.  Upon any such resignation or removal, the Required Lenders
shall have the right, in consultation with Kimco, to appoint a successor. In the
case of resignation by the Administrative Agent, if no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or a Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor to a retired Administrative Agent,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under any other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article, including Section 9.2, shall continue in effect
for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
 
49

--------------------------------------------------------------------------------

 
 
(g)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 9.2                           Indemnification.
 
Subject to the immediately following sentence, the Lenders agree to indemnify
the Administrative Agent in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Applicable Percentages in effect on the
date on which indemnification is sought under this Section 9.2 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Applicable Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including at any time following the payment of
the Loans and regardless of whether pre-judgment or post-judgment) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct.  Each Lender
shall severally indemnify the Administrative Agent for the full amount of any
Excluded Taxes attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement or any other Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The agreements in this Section 9.2
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Loans and all other amounts payable hereunder and thereunder.
 
SECTION 9.3                           No Reliance on Administrative Agent’s
Customer Identification Program.
 
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby:  (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the CIP Regulations or
such other laws.
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 9.4                           Beneficiaries.
 
Except as expressly provided herein, the provisions of this Article 9 are solely
for the benefit of the Administrative Agent and the Lenders, and except as
otherwise set forth herein, the Loan Parties shall not have any rights to rely
on or enforce any of the provisions hereof.
 
SECTION 9.5                           Calculations.
 
In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of the Loans, fees or any other amounts due to the
Lenders under this Agreement.  In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrower and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error.
 
SECTION 9.6                           Consents and Approvals.
 
All communications from the Administrative Agent to the Lenders requesting the
Lenders’ determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to each Lender, (b) shall be accompanied by a
description of the matter or time as to which such determination, approval,
consent or disapproval is requested, or shall advise each Lender where such
matter or item may be inspected, or shall otherwise describe the matter or issue
to be resolved, (c) shall include, if reasonably requested by a Lender and to
the extent not previously provided to such Lender, written materials and an
overview of any other information provided to the Administrative Agent by the
Loan Parties in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof.  Each Lender shall reply promptly, but in any event within
fifteen (15) Business Days after receipt of the request from the Administrative
Agent (the “Lender Reply Period”); it being understood that the Borrower and the
Administrative Agent shall be permitted to request responses pursuant to clause
(b) of the first sentence of this Section 9.6 or otherwise more quickly than
within fifteen (15) Business Days following receipt of the request from the
Administrative Agent.  Unless a Lender shall give written notice to the
Administrative Agent that it objects to the recommendation or determination of
the Administrative Agent within the Lender Reply Period, such Lender shall be
deemed to have approved of or consented to such recommendation or determination;
provided that this sentence shall not apply to, and no Lender shall, as a result
of the operation of this sentence, be deemed to have approved or consented to,
any amendment, supplement or modification hereto or to any other Loan Document
that requires the consent or approval of all of the Lenders or of each Lender
affected thereby under Section 10.1.  With respect to decisions requiring the
approval of the Required Lenders or all the Lenders, the Administrative Agent
shall submit its recommendation or determination for approval of or consent to
such recommendation or determination to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
of the Required Lenders (and each nonresponding Lender shall be deemed to have
concurred with such recommended course of action) or all the Lenders, as the
case may be.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 9.7                           The Syndication Agents, Documentation
Agents, Arranger, and Bookrunner.
 
Each of the Syndication Agents, Documentation Agents, Bookrunner and Arranger
referred to on the cover of this Agreement in its capacity as such shall have no
rights, duties or responsibilities hereunder, nor any fiduciary relationship
with any party hereto, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against the Syndication Agents, Documentation Agents, Bookrunner
or Arranger in their respective capacities as such.
 
ARTICLE X

 
MISCELLANEOUS
 
SECTION 10.1                           Amendments and Waivers.
 
Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders may, or, with the written
consent of the Required Lenders (or otherwise to the extent provided in Section
9.6), the Administrative Agent may, from time to time, (a) enter into with the
relevant Loan Parties written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) reduce the amount or extend the scheduled date of
maturity of any Loan or Note, or reduce the stated rate of any interest or fee
payable hereunder or extend the scheduled date of any payment thereof or
increase or reduce (except for reductions in accordance with Section 2.2(f)) the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the consent of each Lender directly affected thereby, (ii) amend, modify
or waive any provision of this Section 10.1, change Section 2.9(a) or Section
10.11(a) in a manner that would alter the pro rata sharing of payments required
thereby, reduce the percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by Kimco of any of its rights and
obligations under this Agreement and the other Loan Documents, amend the proviso
to the definition of the term “Unencumbered Properties”, or amend, modify, or
waive any provision of any Loan Document which, by its terms, requires the
consent, approval or satisfaction of all Lenders, in each case without the
written consent of all the Lenders, (iii) amend, modify or waive any provision
of Article IX or otherwise affect the rights or duties of the Administrative
Agent without the written consent of the then Administrative Agent, or (iv)
amend, modify or waive any provision of Section 2.17 without the written consent
of the Administrative Agent.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the other Loan Parties, the Lenders, the Administrative Agent
and all future holders of the Notes.  In the case of any waiver, the Borrower,
the other Loan Parties, the Lenders, and the Administrative Agent shall be
restored to their former position and rights hereunder and under any outstanding
Notes and any other Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing to the extent therein specified;
but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.  Notwithstanding anything
herein to the contrary, if a Lender hereunder is also a “Lender” as defined in
and pursuant to the Existing Revolving Credit Agreement and approves any
amendment or modification to the Existing Revolving Credit Agreement or any
other “Loan Document” as defined in the Existing Revolving Credit Agreement,
then, to the extent such amendment or modification relates to terms also
contained in this Agreement or any other Loan Document, as
 
 
52

--------------------------------------------------------------------------------

 
 
applicable, such Lender shall be deemed to have approved such amendment or
modification to this Agreement or such other Loan Document, as applicable;
provided, however, that this sentence shall not apply with respect to any
amendment or modification to this Agreement or any other Loan Document that
requires the consent or approval of all of the Lenders or of each Lender
affected thereby under this Section 10.1.
 
SECTION 10.2                           Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower, and the
Administrative Agent, and as notified to the Administrative Agent pursuant to an
Administrative Questionnaire in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:
 
The Borrower:                                       Kimco Realty Corporation
3333 New Hyde Park Road, Suite 100
New Hyde Park, New York 11042
Attention: Glenn G. Cohen
Telecopy: (516) 869-2572


PNC, as Administrative Agent:          PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707
Attention: Jennifer Toth
Telecopy: (412) 705-2006


with a copy (except for
borrowing requests,
interest elections, and
requests pursuant to
Section 10.9) to:                                                    PNC Bank,
National Association
340 Madison Avenue, 11th Floor
New York, New York 10173
Attention: Brian P. Kelly
Telecopy: (212) 421-1552


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.3 or 2.4 shall not be effective until
received.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by
 
 
53

--------------------------------------------------------------------------------

 
 
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
SECTION 10.3                           No Waiver; Cumulative Remedies.
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
SECTION 10.4                           Survival of Representations and
Warranties.
 
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of the
extensions of credit hereunder.
 
SECTION 10.5                           Payment of Expenses and Taxes.
 
Kimco agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent;
(b) to pay or reimburse each Lender and the Administrative Agent for all its
reasonable costs and expenses (including post-judgment costs and expenses)
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents, and any such other documents,
including the fees and disbursements of counsel to the Administrative Agent and
the several Lenders; (c) to pay, and indemnify and hold harmless each Lender and
the Administrative Agent (and their respective affiliates, officers, directors,
employees, advisors and agents) from and against, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents, and any such other documents; and (d) to pay, and indemnify and hold
harmless each Lender and the Administrative Agent (and their respective
affiliates, officers, directors, employees, advisors and agents) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (and regardless of whether pre-judgment or post-judgment) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents, and any such other documents,
including any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of Kimco,
any of its Subsidiaries or any of the Properties (all the foregoing in this
clause (d), collectively, the “indemnified liabilities”), provided that (x)
Kimco shall have no obligation hereunder to any indemnitee with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such indemnitee to the extent determined in a final non-appealable judgment
by a court of competent jurisdiction, and (y) this clause (d) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.  The agreements in this Section 10.5 shall
 
 
54

--------------------------------------------------------------------------------

 
 
survive the termination of this Agreement, and the payment of the Loans and all
other amounts payable hereunder.
 
SECTION 10.6                           Successors and Assigns.
 
For purposes of this Section 10.6, the term “Related Parties” shall have the
meaning given thereto in Section 9.1 hereof.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) none of the Loan Parties may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Loan Party without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Loan Document.
 
(b)           (i)    Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement and under the other Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
 
(A)    Kimco, provided that (I) no consent of Kimco shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), or, if an Event of Default has occurred and is continuing, any other
assignee and (II) Kimco shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; and
 
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment or Loan to an
assignee that is a Lender, an Affiliate of a Lender or an Approved Fund.
 
(ii)    Assignments shall be subject to the following additional conditions:
 
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption (as defined below) with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless Kimco and
the Administrative Agent otherwise consent, provided that no such consent of
Kimco shall be required if an Event of Default has occurred and is continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitment under this Agreement and the other Loan Documents;
 
 
 
55

--------------------------------------------------------------------------------

 
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption substantially in the form of
Exhibit A or in any other form approved by the Administrative Agent (an
“Assignment and Assumption”), together with a processing and recordation fee of
$4,000 (which, except as provided in Section 2.15, shall not be payable by the
Borrower);
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in the form approved by the
Administrative Agent (an “Administrative Questionnaire”); and
 
(E)           assignments shall not be permitted to be made to any Defaulting
Lender or any individual.
 
For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obliga­tions
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this paragraph (b)
and any written consent to such assignment required by this paragraph (b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.9(b), 3.4, 3.5 or 9.2, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
 
56

--------------------------------------------------------------------------------

 
 
(c)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than any Defaulting Lender or  any individual) (a “Participant”) in all
or a portion of such Lender’s rights and obligations in respect of its
Commitment under this Agreement and under the other Loan Documents (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) the Borrower, the other Loan
Parties, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 10.1 that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.12 and 2.13 (subject to the requirements and limitations
therein, including the requirements under Section 2.12 (d) (it being understood
that the documentation requirement under Section 2.12(d) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.9 and 2.15 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.11 or 2.12, with respect to any participation, than its participating
Lender would have been entitled to receive.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.11(b) as
though it were a Lender, provided such Participant agrees to be subject to
Section 10.11(a) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant's interest in any
Commitments, Loans, or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(d)           Any Lender may at any time pledge or assign a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 10.7                           Disclosure.
 
Subject to Section 10.19, the Borrower authorizes each Lender to disclose to any
Participant or assignee (each, a “Transferee”) and any prospective Transferee
any and all financial information in such Lender’s possession concerning the
Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or which has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.
 
SECTION 10.8                           [Reserved].
 
SECTION 10.9                           Extension of Maturity Date.
 
By written notice to the Administrative Agent not earlier than 180 days nor
later than 90 days before the Maturity Date specified in clause (a) of the
definition of the term “Maturity Date” (the “Original Maturity Date”), Kimco may
extend the Maturity Date to the date one year after the Original Maturity Date
(the “Initial Extended Maturity Date”) subject to satisfaction of each of the
Extension Conditions. In addition, Kimco, at its option, (x) may elect to extend
the Initial Extended Maturity Date by one additional year (the “Second Extended
Maturity Date”) by providing written notice to the Administrative Agent not
earlier than 180 days nor later than 90 days before the Initial Extended
Maturity Date subject to satisfaction of each of the Extension Conditions; and
(y) may elect to extend the Second Extended Maturity Date by one additional year
(the “Third Extended Maturity Date”) by providing written notice to the
Administrative Agent not earlier than 180 days nor later than 90 days before the
Second Extended Maturity Date subject to satisfaction of each of the Extension
Conditions.
 
Each written notice requesting an extension under this Section 10.9 shall
constitute a representation and warranty by Kimco as of the date such notice is
given and as of the applicable extension date that the Extension Conditions
required to be satisfied as of such date (as set forth in the definition of
“Extension Conditions”) have been satisfied, and shall be accompanied by a
certificate of a Responsible Officer of Kimco to such effect. The Administrative
Agent shall promptly notify the Lenders of any such extension.
 
SECTION 10.10                           Subsidiary Guarantors.
 
(a)           At the election of Kimco at any time and from time to time, at the
time of such election, one or more Wholly Owned Subsidiaries shall become a
guarantor of the Facility (each a “Subsidiary Guarantor”) by executing and
delivering to the Administrative Agent, as applicable, a Subsidiary Guarantee;
provided that (x) each such Wholly Owned Subsidiary shall satisfy the Baseline
Conditions on and as of the date such Wholly Owned Subsidiary delivers its
Subsidiary Guarantee and (y) Kimco shall be deemed to represent and warrant as
of such date that such proposed Subsidiary Guarantor is a Wholly Owned
Subsidiary.  If the designation of such Subsidiary Guarantor obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in accordance with applicable laws and
regulations in circumstances where the necessary information is not already
available to it, the applicable Subsidiary Guarantor shall, promptly upon the
request of the Administrative Agent or such Lender, supply such documentation
and other evidence as is reasonably and customarily requested by the
Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to be satisfied (in good faith) it has complied with all necessary
“know your customer” or other similar verifications under all applicable laws
and regulations.  For the avoidance of doubt, no Wholly Owned Subsidiary that is
not a U.S. Person (or, if such Wholly Owned Subsidiary is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, has an
owner that is not a U.S. Person) shall guarantee any obligation of the Borrower.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)           A Subsidiary Guarantor shall be released from any Subsidiary
Guarantee upon written request by Kimco; provided that (i) there is no Event of
Default after giving effect to such release (including any changes resulting
from any Property’s ceasing to be an Unencumbered Property if such released
guarantor immediately prior to giving effect to such release was an Obligated
Property Owner in respect thereof), (ii) Kimco is in compliance with each of the
financial covenants set forth in paragraphs (a) through (f) of Section 7.1 if
the ratio or amount referred to therein were to be calculated as of such date,
but after giving effect to such release (including any changes resulting from
any Property’s ceasing to be an Unencumbered Property if such released guarantor
was an Obligated Property Owner in respect thereof immediately prior to giving
effect to such release and provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)), and (iii) Kimco has furnished to the Administrative Agent a
certificate of its chief financial officer or other authorized financial officer
as to the matters referred to in the preceding clauses (i) and (ii).
 
SECTION 10.11                           Adjustments; Set-off.
 
(a)           If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Article VIII(f),
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
interest thereon, such benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply, except, for
the avoidance of doubt, for payments made pursuant to Section 2.15 hereof).
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender and each of its Affiliates shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder or under the Notes (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, obligations,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any of its Affiliates or any branch or agency thereof to
or for the credit or the account of the Borrower.  Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
SECTION 10.12                           Counterparts.
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts each of which shall constitute an
original, but all of which when taken together shall be deemed to constitute one
and the same instrument.  A set of the copies of this Agreement signed by all
the parties shall be lodged with Kimco and the Administrative Agent.  Delivery
of an executed counterpart of a signature page of this Agreement by any
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 10.13                           Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 10.14                           Integration.
 
This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Subsidiary Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof or thereof not expressly
set forth or referred to herein or in the other Loan Documents.
 
SECTION 10.15                           GOVERNING LAW.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
 
SECTION 10.16                           Submission to Jurisdiction; Waivers.
 
Kimco hereby irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
 
60

--------------------------------------------------------------------------------

 
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding in connection
with this Agreement or any other Loan Document any special, exemplary, punitive
or consequential damages.
 
SECTION 10.17                           Acknowledgments.
 
The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Loan Party arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the Lenders, on the one hand, and
the Borrower and each other Loan Party, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and the Administrative Agent or among the Borrower, any other Loan
Party, the Administrative Agent and the Lenders.
 
SECTION 10.18                           WAIVERS OF JURY TRIAL.
 
EACH LOAN PARTY, THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
 
SECTION 10.19                           Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder or to which the Administrative Agent or any
Lender is a party, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of any Loan Party or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than any Loan Party.  For the purposes of this Section, “Information”
means all information received from any Loan Party relating to a Loan Party or
its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis; provided that in
the case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding anything herein to the contrary,
“Information” shall not include, and each party hereto may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
U.S. federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure.
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 10.20                           Judgment Currency.
 
(a)           The obligations hereunder and under the other Loan Documents of
the Borrower to make payments in Dollars (the “Obligation Currency”), shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against the Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Dollar Equivalent of such amount, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower obligated in respect thereof covenants and agrees to
pay, or cause to be paid, such additional amounts, if any (but in any event not
a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
 
(c)           For purposes of determining the Dollar Equivalent under this
Section, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.
 
SECTION 10.21                           USA Patriot Act.
 
Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender to identify
the Loan Parties in accordance with the Patriot Act.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
62

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duty
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others



 
KIMCO REALTY CORPORATION
 
By:         /s/ Glenn
Cohen                                                                
Name:  Glenn Cohen
Title:    Executive Vice President, CFO
                          & Treasurer
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
PNC BANK, NATIONAL ASSOCIATION, as a Lender, and as Administrative Agent
 
By:         /s/ Brian P.
Kelly                                                      
Name:  Brian P. Kelly
Title:    Senior Vice President
       

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
REGIONS BANK, as a Lender, and as a Syndication Agent
 
By:         /s/ Robert P.
MacGregor                                                      
Name:  Robert P. MacGregor
Title:    Senior Vice President
       

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, and as a Syndication Agent
 
By:         /s/ Andrew W.
Hussion                                                                
Name:  Andrew W. Hussion
Title:    Vice President
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
JPMORGAN CHASE BANK, N.A., as a Lender, and as a Syndication Agent
 
By:         /s/ Elizabeth R.
Johnson                                                                
Name:  Elizabeth R. Johnson
Title:    Senior Credit Banker
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
CITIBANK, N.A., as a Lender, and as a Documentation Agent
 
By:         /s/ Michael
Chlopak                                                                
Name:  Michael Chlopak
Title:    Vice President
       





Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
U.S. BANK NATIONAL ASSOCIATION, as a Lender, and as a Documentation Agent
 
By:         /s/ Gary D.
Houston                                                      
Name:  Gary D. Houston
Title:    Vice President
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
By:         /s/ Charles
Stewart                                                      
Name: Charles Stewart
Title:   Director
       

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
SUNTRUST BANK, as a Lender
 
By:         /s/ Gregory
Horstman                                                                
Name:  Gregory Horstman
Title:    Senior Vice President, Commercial Real
                          Estate/National Real Estate Banking
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
BANK OF AMERICA, N.A., as a Lender
 
By:         /s/ Eyal
Namordi                                                      
Name:  Eyal Namordi
Title:    Senior Vice President
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender
 
By:         /s/ James
Rolison                                                      
Name:  James Rolison
Title:    Managing Director
 
By:         /s/ Alexander
Johnson                                                               
Name:  Alexander Johnson
Title:    Managing Director
 
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
THE BANK OF NOVA SCOTIA, as a Lender
 
By:         /s/ George
Sherman                                                     
Name:  George Sherman
Title:    Director
       

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
ROYAL BANK OF CANADA, as a Lender
 
By:         /s/ Dan
LePage                                                               
Name:  Dan LePage
Title:    Authorized Signatory
       



 
 

--------------------------------------------------------------------------------

 


Signature Page to Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation,
PNC Bank, National Association and Others





 
UBS AG STAMFORD BRANCH, as a Lender
 
By:         /s/ Mary E.
Evans                                                     
Name:  Mary E. Evans
Title:    Associate Director
 
 
UBS AG STAMFORD BRANCH, as a Lender
 
By:         /s/ Irja R.
Otsa                                                                
Name:  Irja R. Otsa
Title:    Associate Director
       

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO CREDIT AGREEMENT
 
[FORM OF]
 
ASSIGNMENT AND ASSUMPTION
 


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which (and any other Loan
Documents requested by Assignee) is hereby acknowledged by the Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
1.
Assignee:
______________________________

 
2.
Assignee:
______________________________

 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]



 
3.
Borrower:
Kimco Realty Corporation

 
4.
Administrative Agent:
PNC Bank, National Association, as the administrative agent under the Credit
Agreement

 
 
 
1 Select as applicable.
 
 
A-1

--------------------------------------------------------------------------------

 
 
5.
Credit Agreement:
The $400,000,000 Credit Agreement dated as of April 17, 2012 among Kimco Realty
Corporation, the Lenders party thereto, PNC Bank, National Association, as
Administrative Agent, and the other agents party thereto, as amended from time
to time

 
6.
Assigned Interest:

 
Aggregate Amount of
Commitment/Loans for all
Lenders
Amount of Commitment/Loans
Assigned
Percentage Assigned of
Commitment/Loans2
[$]
[$]
%



 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 


 
The Assignee (in the case of an Assignee that is not a Lender) agrees to deliver
to the Administrative Agent a completed Administrative Questionnaire in which
the Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
 
 
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
A-2

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
By:______________________________
 
Name:
 
Title:
         
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
By:______________________________
 
Name:
 
Title:
       
[Consented to and]3 Accepted:
 
 
PNC BANK, NATIONAL ASSOCIATION, as  Administrative Agent
 
 
By_________________________________
 
Name:
 
Title:
         
[Consented to:]4
 
KIMCO REALTY CORPORATION
 
 
By________________________________
 
Name:
 
Title:
 



 



--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of Kimco is required by the terms of the
Credit Agreement.
 
 
A-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date specified in this Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
[referred to in Section 4.1 thereof] [delivered pursuant to Sections 6.1 and 6.2
thereof, as applicable,]5 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and (v)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including,
without limitation, pursuant to Section 2.12(d) thereof), duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.   Payments.    From and after the aforesaid Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding such Effective Date and
to the Assignee for amounts which have accrued from and after such Effective
Date.
 
 
5 Select as applicable.
 
 
A-4

--------------------------------------------------------------------------------

 
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
any electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.
 
 
A-5

--------------------------------------------------------------------------------

 
EXHIBIT B
TO CREDIT AGREEMENT


[FORM OF]


NOTE


 

$[                     ]  New York, New York
 __________ ___, 20___

 
 
FOR VALUE RECEIVED, the undersigned, Kimco Realty Corporation, a Maryland
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of _______________________________ (the “Lender”) at the office of PNC
Bank, National Association, located at One PNC Plaza, 249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707 (or at such other address as the
Administrative Agent may hereafter specify by notice to the Borrower), in
immediately available funds, on the date or dates specified in the Credit
Agreement referred to below, the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to Section 2.2 of the Credit
Agreement.  All payments due to the Lender hereunder shall be made to the Lender
at the place, in the currency and in the manner specified in such Credit
Agreement.  The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.6 of such Credit Agreement.
 
The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Loan made
pursuant to the Credit Agreement, each continuation thereof, each conversion of
all or a portion thereof to another Type, the date and amount of each payment or
prepayment of principal thereof and, in the case of Eurocurrency Loans, the
length of each Interest Period with respect thereto.  Each such recordation
shall constitute prima facie evidence of the accuracy of the information
endorsed, provided that the failure of the holder of this Note to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of such Loan.
 
This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of April 17, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Kimco Realty Corporation, a Maryland
corporation, the several banks, financial institutions and other entities from
time to time party thereto (collectively, the “Lenders”), PNC Bank, National
Association, as Administrative Agent, and the other agents party thereto, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is guaranteed as provided in the Subsidiary Guarantees, if any.
 
Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
 
 
B-1

--------------------------------------------------------------------------------

 
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
[Remainder of page intentionally left blank]
 
 
B-2

--------------------------------------------------------------------------------

 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 



 
KIMCO REALTY CORPORATION
 
By:_____________________________                                                     
Name:
Title:



 
B-3

--------------------------------------------------------------------------------

 
 
Schedule A
To Note




LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS (ALL IN U.S. DOLLARS)




Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurocurrency Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
                                                                               
                                                                               
       

 
 
B-4

--------------------------------------------------------------------------------

 
 
Schedule B
To Note




LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS




Date
Amount of Eurocurrency Loans
Amount Converted to or Continued as Eurocurrency Loans
Interest Period and Eurocurrency Rate with Respect Thereto
Amount of Principal of Eurocurrency Loans Repaid
Amount of Eurocurrency Loans Converted to ABR Loans
Unpaid Principal Balance of Eurocurrency Loans
Notation Made By
                                                                               
                                                                               
               

 
 
B-5

--------------------------------------------------------------------------------

 
 
EXHIBIT C
TO CREDIT AGREEMENT
 
 
[FORM OF] SUBSIDIARY GUARANTEE
 
SUBSIDIARY GUARANTEE, dated as of [      ], 20__ (as amended, supplemented or
otherwise modified from time to time, this “Subsidiary Guarantee”), made by each
of the subsidiaries of KIMCO REALTY CORPORATION (“Kimco” or the “Borrower”) that
are signatories hereto (the “Subsidiary Guarantors”), in favor of PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the several banks, financial institutions and other
entities from time to time party to the Credit Agreement (the “Lenders”), dated
as of April 17, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Kimco, the Lenders,
the Administrative Agent, and the other agents party thereto.
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower, upon the terms and subject to the conditions set
forth therein (the “Extensions of Credit”);
 
WHEREAS, Kimco owns directly or indirectly all or a portion of the issued and
outstanding Capital Stock of each Subsidiary Guarantor;
 
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to each Subsidiary Guarantor in
connection with the operation of its business; and
 
WHEREAS, the Borrower and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of and/or the availability of the Extensions of
Credit;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Subsidiary Guarantors hereby agree with the Administrative
Agent, for the ratable benefit of the Administrative Agent and the Lenders, as
follows:
 
1.             Defined Terms. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
 
(b)           As used herein, “Obligations” means the collective reference to
the unpaid principal of and interest on the Loans, the Notes,and all other
obligations and liabilities of the Borrower to the Administrative Agent or the
Lenders (including interest accruing at the then applicable rate provided in the
Credit Agreement after the maturity of the Loans and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, the Notes, the other Loan Documents, or any other document
 
 
C-1

--------------------------------------------------------------------------------

 
 
made, delivered or given in connection therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise and whether pre-judgment or post-judgment (including all
fees and disbursements of counsel to the Administrative Agent or the Lenders
that are required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document).
 
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Subsidiary Guarantee shall refer to this Subsidiary Guarantee
as a whole and not to any particular provision of this Subsidiary Guarantee, and
section references are to this Subsidiary Guarantee unless otherwise specified.
 
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
 
2.             Subsidiary Guarantee. (a) Subject to the provisions of Section
2(b), each Subsidiary Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
 
(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors.
 
(c)           Each Subsidiary Guarantor further agrees to pay any and all
expenses (whether pre-judgment or post-judgment and including all fees and
disbursements of counsel) which may be paid or incurred by the Administrative
Agent or any Lender in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, such Subsidiary
Guarantor under this Subsidiary Guarantee.  This Subsidiary Guarantee shall
remain in full force and effect until the Obligations are paid in full in cash
and the Commitments are terminated, notwithstanding that from time to time prior
thereto the Borrower may be free from any Obligations.
 
(d)           Each Subsidiary Guarantor agrees that the Obligations may at any
time and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing this Subsidiary Guarantee or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
 
(e)           No payment or payments made by the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Lender from the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Subsidiary
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by such Subsidiary Guarantor in respect of the
Obligations or payments received or collected from such Subsidiary Guarantor in
respect of the
 
 
C-2

--------------------------------------------------------------------------------

 
 
Obligations, remain liable for the Obligations up to the maximum liability of
such Subsidiary Guarantor hereunder until the Obligations are paid in full in
cash and the Commitments are terminated.

(f)           Each Subsidiary Guarantor agrees that whenever, at any time, or
from time to time, it shall make any payment to the Administrative Agent or any
Lender on account of its liability hereunder, it will notify the Administrative
Agent in writing that such payment is made under this Subsidiary Guarantee for
such purpose.
 
3.             Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder who has not paid its proportionate share of such
payment.  Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 5 hereof.  The provisions of this Section 3
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.
 
4.             Right of Set-off.  If an Event of Default shall have occurred and
be continuing, the Administrative Agent and each Lender are hereby authorized,
without notice to such Subsidiary Guarantor or any other Subsidiary Guarantor,
any such notice being expressly waived by each Subsidiary Guarantor, to set off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Subsidiary Guarantor, or any part thereof, in such amounts as
the Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Subsidiary Guarantor to the Administrative
Agent or such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Subsidiary Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any Note, any
other Loan Documents or otherwise, as the Administrative Agent or such Lender
may elect, whether or not the Administrative Agent or any Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Lender shall notify
such Subsidiary Guarantor promptly of any such set-off and the application made
by the Administrative Agent or such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and each Lender under this Section 4 are in
addition to other rights and remedies (including other rights of set-off) which
the Administrative Agent or such Lender may have.
 
5.             No Subrogation.  Notwithstanding any payment or payments made by
any of the Subsidiary Guarantors hereunder or any set-off or application of
funds of any of the Subsidiary Guarantors by the Administrative Agent or any
Lender, no Subsidiary Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against the Borrower or any
other Subsidiary Guarantor or guarantee or right of offset held by any Lender
for the payment of the Obligations, nor shall any Subsidiary Guarantor seek or
be entitled to seek any contribution or reimbursement from the Borrower or any
other Subsidiary Guarantor in respect of payments made by such Subsidiary
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Lenders by the Borrower on account of the Obligations are paid in full in cash
and the Commitments are terminated.  If any amount shall be paid to any
Subsidiary Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full in cash, such amount shall
be held by such Subsidiary Guarantor in trust for the Administrative Agent and
the Lenders, shall be
 
 
C-3

--------------------------------------------------------------------------------

 
 
segregated from other funds of such Subsidiary Guarantor, and shall, forthwith
upon receipt by such Subsidiary Guarantor, be turned over to the Administrative
Agent in the exact form received by such Subsidiary Guarantor (duly indorsed by
such Subsidiary Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
 
6.             Amendments, etc. with respect to the Obligations; Waiver of
Rights.  Each Subsidiary Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Subsidiary
Guarantor and without notice to or further assent by any Subsidiary Guarantor,
any demand for payment of any of the Obligations made by the Administrative
Agent or any Lender may be rescinded by such party and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or guarantee therefor or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Administrative Agent or any Lender, and the Credit Agreement, the Notes and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (all of the Lenders and/or the
Required Lenders, as the case may be) may deem advisable from time to time, and
any guarantee or right of offset at any time held by the Administrative Agent or
any Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.  When making any demand hereunder against any of the
Subsidiary Guarantors, the Administrative Agent or any Lender may, but shall be
under no obligation to, make a similar demand on the Borrower or any other
Subsidiary Guarantor or guarantor, and any failure by the Administrative Agent
or any Lender to make any such demand or to collect any payments from the
Borrower or any such other Subsidiary Guarantor or guarantor or any release of
the Borrower or such other Subsidiary Guarantor or guarantor shall not relieve
any of the Subsidiary Guarantors in respect of which a demand or collection is
not made or any of the Subsidiary Guarantors not so released of their joint and
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against any of the Subsidiary
Guarantors.  For the purposes hereof, “demand” shall include the commencement
and continuance of any legal proceedings.
 
7.             Guarantee Absolute and Unconditional.   Each Subsidiary Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Subsidiary Guarantee or acceptance of this
Subsidiary Guarantee; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Subsidiary Guarantee; and all dealings
between the Borrower and any of the Subsidiary Guarantors, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Subsidiary Guarantee.  Each Subsidiary Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Subsidiary Guarantors with respect to the
Obligations.  Each Subsidiary Guarantor understands and agrees that this
Subsidiary Guarantee shall be construed as a continuing, absolute, irrevocable
and unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement, any Note or any other Loan
Document, any of the Obligations or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any Subsidiary Guarantor or other obligor in respect of any of
the Obligations against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Subsidiary Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of such Subsidiary
 
 
C-4

--------------------------------------------------------------------------------

 
 
Guarantor under this Subsidiary Guarantee, in bankruptcy or in any other
instance.  When pursuing its rights and remedies hereunder against any
Subsidiary Guarantor, the Administrative Agent and any Lender may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
the Borrower or any other Person or against any guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
guarantee or to exercise any such right of offset, or any release of the
Borrower or any such other Person or any guarantee or right of offset, shall not
relieve such Subsidiary Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent and the Lenders against such
Subsidiary Guarantor.  This Subsidiary Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
each Subsidiary Guarantor and the successors and assigns thereof, and shall
inure to the benefit of the Administrative Agent and the Lenders, and their
respective successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of each Subsidiary Guarantor under this
Subsidiary Guarantee shall have been satisfied by payment in full in cash and
the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Obligations.
 
8.             Reinstatement.  Notwithstanding anything to the contrary in this
Subsidiary Guarantee, this Subsidiary Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
9.             Payments.  Each Subsidiary Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in the currency of the applicable Obligation, at the office of the
Administrative Agent located at One PNC Plaza, 249 Fifth Avenue Pittsburgh,
Pennsylvania 15222-2707 or to such other office as the Administrative Agent may
hereafter specify by notice to such Subsidiary Guarantor.
 
10.           Representations and Warranties; Covenants. (a) Each Subsidiary
Guarantor hereby represents and warrants that (i) the Baseline Conditions
relating to it are satisfied in all material respects on and as of the date
hereof; and (ii) it is a Wholly Owned Subsidiary, provided that each reference
in any representation and warranty to the Borrower’s knowledge shall, for the
purposes of this paragraph (a), be deemed to be a reference to such Subsidiary
Guarantor’s knowledge.
 
(b)           Each Subsidiary Guarantor hereby covenants and agrees with the
Administrative Agent and each Lender that, from and after the date of this
Subsidiary Guarantee until the Obligations are paid in full in cash, and the
Commitments are terminated, such Subsidiary Guarantor shall take, or shall
refrain from taking, as the case may be, all actions that are necessary to be
taken or not taken so that no violation of any provision, covenant or agreement
contained in Articles VI or VII of the Credit Agreement, and so that no Default
or Event of Default, is caused by any act or failure to act of such Subsidiary
Guarantor or any of its Subsidiaries.
 
11.           Authority of Agent.  Each Subsidiary Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this
Subsidiary Guarantee with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of
 
 
C-5

--------------------------------------------------------------------------------

 
 
this Subsidiary Guarantee shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Subsidiary Guarantor, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Subsidiary
Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
 
12.           Notices.  All notices, requests and demands pursuant hereto shall
be made in accordance with Section 10.2 of the Credit Agreement, provided that
any such notice, request or demand to or upon any Subsidiary Guarantor shall be
addressed to such Subsidiary Guarantor at the notice address set forth under its
signature below.
 
13.           Counterparts.  This Subsidiary Guarantee may be executed by one or
more of the Subsidiary Guarantors on any number of separate counterparts, each
of which shall constitute an original, but all of which when taken together
shall be deemed to constitute one and the same instrument.  A set of the
counterparts of this Subsidiary Guarantee signed by all the Subsidiary
Guarantors shall be lodged with the Administrative Agent.  Delivery of an
executed counterpart of a signature page of this Subsidiary Guarantee by any
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Subsidiary Guarantee.
 
14.           Severability.  Any provision of this Subsidiary Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
15.           Integration.  This Subsidiary Guarantee represents the entire
agreement of each Subsidiary Guarantor with respect to the subject matter hereof
and there are no promises or representations by the Administrative Agent or any
Lender relative to the subject matter hereof not reflected herein.
 
16.           Amendments in Writing; No Novation; No Waiver; Cumulative
Remedies. (a)  None of the terms or provisions of this Subsidiary Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Subsidiary Guarantor(s) and the
Administrative Agent in accordance with Section 10.1 of the Credit Agreement.
 
(b)           Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to Section 16(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any Lender,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any Lender
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Lender would
otherwise have on any future occasion.
 
(c)           The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
 
C-6

--------------------------------------------------------------------------------

 
 
17.           Section Headings.  The section headings used in this Subsidiary
Guarantee are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
 
18.           Successors and Assigns.  This Subsidiary Guarantee shall be
binding upon the successors and assigns of each Subsidiary Guarantor and shall
inure to the benefit of the Administrative Agent and the Lenders and their
respective successors and assigns, except that no Subsidiary Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Subsidiary Guarantee without the prior written consent of each Lender, and any
such assignment or transfer without such consent shall be null and void.
 
19.           Governing Law.  This Subsidiary Guarantee shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York.
 
20.           Submission To Jurisdiction; Waivers.  Each Subsidiary Guarantor
hereby irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Subsidiary Guarantee and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, at its address set
forth under its signature below;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 20 any special, exemplary, punitive or consequential damages.
 
21.           WAIVERS OF JURY TRIAL.  EACH SUBSIDIARY GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
[Execution Pages Follow]
 
 
C-7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.





   
[Insert name of Subsidiary Guarantor]
 
 
By: ___________________________________
Name:
Title:
 
   
Address for Notices for all Subsidiary Guarantors:
 
   
c/o Kimco Realty Corporation
3333 New Hyde Park Road, Suite 100
New Hyde Park, NY 11042
Attn:  Glenn G. Cohen
Tel:   (516) 869-9000
Fax:  (516) 869-2572
 
 

 
 
C-8

--------------------------------------------------------------------------------

 
 
EXHIBIT D
TO CREDIT AGREEMENT
 
[FORM OF]
 
CLOSING CERTIFICATE
 
OF
 
KIMCO REALTY CORPORATION
 
Pursuant to Section 5.1(j) of the Credit Agreement, dated as of April 17, 2012
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among KIMCO REALTY CORPORATION (“Kimco”), the several banks, financial
institutions and other entities from time to time party thereto (collectively,
the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders thereunder, and the other agents party thereto:
 
The undersigned Executive Vice President, CFO & Treasurer of Kimco Realty
Corporation (the “Certifying Loan Party”) hereby certifies as follows:
 
1.                      Each of the conditions set forth in Section 5.1 of the
Credit Agreement has been satisfied;
 
2.                      The representations and warranties of the Certifying
Loan Party set forth in each of the Loan Documents to which it is a party or
which are contained in any certificate furnished by or on behalf of the
Certifying Loan Party pursuant to or in connection with any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date;
 
3.                      No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of
Kimco, threatened by or against Kimco or any of its Subsidiaries or against any
of its or their respective properties or revenues (a) with respect to the Credit
Agreement, any of the other Loan Documents or any of the transactions
contemplated thereby, or (b) which could reasonably be expected to have a
Material Adverse Effect;
 
4.                      No Default or Event of Default has occurred and is
continuing as of the date hereof or shall have occurred and be continuing as of
the date hereof or after giving effect to any Loans to be made on the date
hereof; and
 
5.                      Kathleen M. Gazerro is the duly elected and qualified
Assistant Secretary of the Certifying Loan Party and the signature set forth for
such officer below is such officer’s true and genuine signature;
 
and the undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies as follows:
 
(a)                      There are no liquidation or dissolution proceedings
pending or to my knowledge threatened against the Certifying Loan Party, nor has
any other event occurred adversely affecting or threatening the continued
corporate existence of the Certifying Loan Party after the date hereof;
 
 
D-1

--------------------------------------------------------------------------------

 
 
(b)                      The Certifying Loan Party is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization;
 
(c)                      Attached hereto as Annex 1 is a correct and complete
copy of resolutions duly adopted by the Board of Directors of the Certifying
Loan Party on April [__], 2012 (the “Resolutions”) authorizing (i) the
execution, delivery and performance of the Loan Documents to which it is a party
and (ii) the transactions (including the obtaining of extensions of credit under
the Credit Agreement) contemplated by the Loan Documents to which it is a party;
such Resolutions have not in any way been amended, modified, revoked or
rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; and such
Resolutions are the only corporate proceedings of the Certifying Loan Party now
in force relating to or affecting the matters referred to therein; attached
hereto as Annex 2 is a correct and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof and on the date
immediately prior to the date that the Resolutions were adopted, and such
By-Laws have not been amended, repealed, modified or restated;  attached hereto
as Annex 3 is a correct and complete copy of the Certificate of Incorporation of
the Certifying Loan Party as in effect on the date hereof and on the date
immediately prior to the date that the Resolutions were adopted, and such
certificate has not been amended, repealed, modified or restated; and attached
hereto as Annex 4 is a good standing certificate dated as of April [__], 2012
from the jurisdiction of organization of the Certifying Loan Party; and
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
D-2

--------------------------------------------------------------------------------

 
 
(d)                      The following persons are now duly elected and
qualified officers of the Certifying Loan Party holding the offices indicated
next to their respective names below, and the signatures appearing opposite
their respective names below are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver,
on behalf of the Certifying Loan Party, each of the Loan Documents to which it
is a party, and each of such officers is duly authorized to execute and deliver
on behalf of the Certifying Loan Party any certificate or other document to be
delivered by the Certifying Loan Party pursuant to the Loan Documents to which
it is a party:
 


Name
Office
Signature
     
Glenn G. Cohen
Executive Vice President, CFO & Treasurer
 
 
     
Kathleen M. Gazerro
 
Assistant Secretary
 
 

 
 
D-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.


 

            Name:  Glenn G. Cohen    Name: Kathleen M. Gazerro    
Title:  Executive Vice President, CFO & Treasurer   Title:  Assistant Secretary
 

 
Date:           April [__], 2012


 
D-4

--------------------------------------------------------------------------------

 
 
Annex 1
To Closing Certificate


Resolutions


 
D-5

--------------------------------------------------------------------------------

 
 
Annex 2
To Closing Certificate


By-Laws
 
 
D-6

--------------------------------------------------------------------------------

 


Annex 3
To Closing Certificate


Certificate of Incorporation
 
 
D-7

--------------------------------------------------------------------------------

 


Annex 4
To Closing Certificate


Good Standing Certificate


 
D-8

--------------------------------------------------------------------------------

 


PRO-FORMA
 
EXHIBIT E
 
FORM OF
COMPLIANCE CERTIFICATE
 
For the Fiscal Quarter ended
     
For the Fiscal Year ended
 

 
This Compliance Certificate is furnished pursuant to Section 6.2(b) of the
Credit Agreement dated as of April 17, 2012 (the "Credit Agreement"), among
KIMCO REALTY CORPORATION ("Kimco"), the Several Lenders from Time to Time Party
thereto, PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, and the other
agents party thereto. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
 
The undersigned Responsible Officer of Kimco hereby certifies as follows:
 
(1) The financial statements referred to in Section 6.1(a) or 6.1(b), as the
case may be, of the Credit Agreement which are delivered concurrently with the
delivery of this Compliance Certificate are complete and correct in all material
respects and have been prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods except as approved by the accountants performing the audit in connection
therewith or the undersigned, as the case may be, and disclosed therein.
 
(2) The covenants listed below are calculated with respect to the period of two
consecutive fiscal quarters of Kimco ended on the date set forth above.
 
(Amounts presented in 000's except ratios)
 
1
 
Total Indebtedness Ratio (Section 7.1(a))
                                       
(a) Total Indebtedness
                                         
(i) Principal amount of all Indebtedness of Kimco, its Wholly Owned
Subsidiaries, and any other Consolidated Entity
                                   
Exclusion
                                           
(ii) Amount of (i) that matures within 24 months
                                       
(iii) Unrestricted cash held by Kimco and Consolidated entities
                                     
(iv) Amount by which (iii) exceeds $35,000,000
                                       
(v) Exclusion = lesser of (ii) and (iv)
                                       
(vi) Total Indebtedness (for purposes of ratio) = (i) minus (v)
       

 
 
E-1

--------------------------------------------------------------------------------

 
 

   
(b) Gross Asset Value
                                         
Start by calculating Total EBITDA:  1 +/- 2 = 3
                                       
1. Consolidated Net Income
                                         
2. Adjustments to Consolidated Net Income
                                         
add back:
                                             
A. Depreciation and Amortization
                                           
B. Losses on extraordinary items
                   
 
                     
C. Losses on sales of operating real estate
                 
 
                     
D. Losses on early extinguishment of debt
                                         
E. Losses on impairments
                                             
F. Losses on investments in marketable securities
                                         
G. Provisions for income taxes
                                           
H. EBITDA adjustment of Unconsolidated Entities
                                         
I. Acquisition costs
                                             
J. Total interest expense
                                           
and subtract:
                     
 
                     
A. Gain on extraordinary items
                   
 
                     
B. Gain on sale of operating real estate
                   
 
                     
C. Gain on early extinguishment of debt
                                           
D. Gain on impairments
                                             
E. Gains on investments in marketable securities
                                         
F. Benefits for income taxes
                                           
Net Adjustments to Consolidated Net Income
                                     
(i)   3. Total EBITDA = Consolidated Net Income +/- Net Adjustments
   

 
 
E-2

--------------------------------------------------------------------------------

 
 

         
(ii) Management fee income included in Total EBITDA
                                         
(iii) Other income included in Total EBITDA not attributable to Properties
                                     
(iv) Sum of (ii) and (iii)
                                             
(v) 15% of Total EBITDA above
                                           
(vi) Amount by which (iv) exceeds (v)
                                         
(vii) Replacement reserves of $.15 per year per square foot of gross leasable
area (pro rated for the applicable period)
                                   
(viii) Straight lining adjustment
                                           
(ix)  EBITDA of the Unconsolidated Entities
                                       
(x)  Income from mezzanine and mortgage loan receivables
                                       
(xi)  Dividend and interest income from marketable securities
                                     
(xii) EBITDA of Properties acquired within last 24 months
                                     
(xiii) Total Adjusted EBITDA = (i) minus (vi) minus (vii) minus (viii) minus
(ix) minus (x) minus (xi) minus (xii)
                                   
(xiv) Annualized Total Adjusted EBITDA = 2 times Line (xiii)
                                   
(xv) Capitalized annualized Total Adjusted EBITDA = Line (xiv) divided by 0.0750
         
 
 
                     
(xvi) Unrestricted Cash and Cash Equivalents
                                       
(xvii) Land and development projects of Kimco and Consolidated Entities, at
lower of cost or book value
                                   
(xviii) Mezzanine and mortgage loan receivables of Kimco and Consolidated
Entities, at lower of cost or market
                                   
(xix) (Reserved)
                                           
(xx) Marketable securities held by Kimco and Consolidated Entities, as valued on
Kimco's consolidated financial statements
             
 
                   
(xxi) Kimco's investment in and advances to Unconsolidated Entities
                                   
(xxii) 100% of the bona fide purchase price of Properties acquired within last
24 months
                                 
(xxiii) SUBTOTAL: Gross Asset Value = (xv) plus (xvi) plus (xvii) plus (xviii)
plus (xix) plus (xx) plus (xxi) plus (xxii)
           
(subject to Adjustments, if any)
                                         
Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Indebtedness
                                   
Adjustment to limit (xxi) to 30% of Gross Asset Value
                                       
Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi)
           
     to 40% of Gross Asset Value
         

 
 
E-3

--------------------------------------------------------------------------------

 
 

       
Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico
           
     or to assets owned by Entities not organized in and not having principal
offices in the United States or Puerto Rico
                                 
(xxiv) Gross Asset Value (after Adjustments)
                                     
TOTAL INDEBTEDNESS RATIO  (a)/(b)
             
Must be less than or equal to: 0.60 (or 0.65 for a period not to exceed 270
consecutive days in the event that during
       
the applicable period Kimco or one of the Consolidated Entities has incurred
Indebtedness in connection with Major Acquisitions)
                                                   
2
 
Total Priority Indebtedness Ratio  (Section 7.1(b))
                                     
(a) Total Priority Indebtedness
                                         
(i) Indebtedness of Kimco and Consolidated Entities, secured by their respective
assets
                                 
(ii) Unsecured third party Indebtedness of the Consolidated Entities other than
to Kimco
         
     or any Consolidated Entity (excluding any unsecured debt unconditionally
guaranteed by Kimco)
                                 
(iii) Sum of (i) and (ii)
                                           
Exclusion
                                           
(iv) Amount of (i) and (ii) that matures within 24 months
                                       
(v) Unrestricted cash held by Kimco and Consolidated Entities
                                     
(vi) Amount by which (v) exceeds $35,000,000
                                       
(vii) Exclusion = lesser of (iv) and (vi)
                                       
(viii) Total Priority Indebtedness (for purposes of ratio) = (iii) minus (vii)
                               
(b) Gross Asset Value
                                         
(i) SUBTOTAL: Gross Asset Value (Total Indebtedness ratio calculation) (subject
to Adjustments, if any)
                                   
Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Priority Indebtedness
                                   
Adjustment to limit (xxi) to 30% of Gross Asset Value
                                       
Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi)
           
     to 40% of Gross Asset Value
                                         
Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico
           
     or to assets owned by Entities not organized in and not having principal
offices in the United States or Puerto Rico
                                 
(ii) Gross Asset Value (after Adjustments)
                                     
TOTAL PRIORITY INDEBTEDNESS RATIO (a)/(b):
           
Must be less than or equal to: 0.35
           

 
 
E-4

--------------------------------------------------------------------------------

 
 
3
 
Minimum Unsecured Interest Coverage Ratio (Section 7.1(e))
                                   
(a) Property NOI of Unencumbered Properties
                                         
(v) Property Gross Revenues
                                           
(w) Property Operating Expenses
                                         
(x) management fee reserve of 3% of Property Gross Revenues
                                     
(y) replacement reserve @ $.15 per square foot, per annum of GLA
                                   
(z) Unencumbered Property NOI = (v) - (w) - (x) - (y)
                                   
(b) 75% of management fee revenues in respect of properties owned by
Unconsolidated Entities
                               
(c)  Dividends and interest on marketable securities
                                     
(d)  Income from mezzanine and mortgage loan receivables
                                   
(e)  Unencumbered Assets NOI = (a) plus (b) plus (c) plus (d), subject to the
following adjustment:
                                 
Adjustment so no more than 30% of Unencumbered Assets NOI is attributable to
assets located outside United States and Puerto Rico, or
         
     to Entities not organized in and not having principal offices in the United
States, management fee revenues earned in respect of properties
         
     owned by any Unconsolidated Entity, and dividend and interest income from
unencumbered mezzanine loan receivables
                               
(f) Unencumbered Assets NOI
                                       
(g) Total Unsecured Interest Expense (excludes non-cash interest on convertible
debt)
                               
RATIO OF OF UNENCUMBERED ASSETS NOI
             
TO TOTAL UNSECURED INTEREST EXPENSE  (f)/(g)
                                   
Must be greater than or equal to: 1.75:1.00
         

 
 
E-5

--------------------------------------------------------------------------------

 
 
4
 
Fixed Charge Coverage Ratio (Section 7.1(f))
                                     
Total Adjusted EBITDA (as used in Fixed Charge Ratio calculation)
                                     
(a) Total Adjusted EBITDA (from prior page)
                                         
Add back:
                                           
(b) Income from mezzanine and mortgage loan receivables
                                       
(c) Dividend and interest income from marketable securities
                                       
(d) EBITDA of Properties acquired within last 24 months
                                       
Unconsolidated Entity Operating Cash Flow
                                         
(d) Cash flow distributions from Unconsolidated Entities over past 12 months
                                     
(e) 50% of (d)
                                             
(f) Cash flow distributions from Unconsolidated Entities over past 6 months
                                     
(g) Unconsolidated Entity Operating Cash Flow = Lesser of (e) and (f)
                                 
(h) Fixed Charge Total Adjusted EBITDA = (a) plus (b) plus (c) plus (d) plus (g)
                               
Total Debt Service
                                         
(i) Total interest expense
                                         
(j) scheduled principal amortization for Kimco and Conslidated Entities
         
      (excluding optional prepayments, balloon payments due at maturity, and
non-cash interest on convertible debt,
         
      and including, for Indebtedness that amortizes in annual installments, 50%
of the annual installment payable during
         
      the applicable period and 50% of the amount payable in the next two fiscal
quarters)
                                 
(k)  Preferred stock dividends
                                         
(l) Total Debt Service = Total of (i), (j) and (k)
                                     
FIXED CHARGE COVERAGE RATIO: (h)/(l)
                                     
Must be greater than or equal to: 1.50:1.00
         

 
 
E-6

--------------------------------------------------------------------------------

 
 
(3) To the best of such Responsible Officer's knowledge, the Borrower and each
of the other Loan Parties has, during the period referred to above, observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and as of the
date hereof such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as follows:   NONE.
 
IN WITNESS WHEREOF, I have hereto set my name.
 

 
Name:
Glenn G. Cohen     Title:
Executive Vice President, Chief Financial
     
Officer and Treasurer
 

 
 
 
E-7

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1
TO THE CREDIT AGREEMENT
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Lenders from time to time party thereto, PNC Bank,
National Association, as Administrative Agent, and the other agents party
thereto.
 
Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned  hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned's conduct of a U.S.
trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:                                                  
Name:
Title:
Date:                   , 20[ ]


 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2
TO THE CREDIT AGREEMENT
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Lenders from time to time party thereto, PNC Bank,
National Association, as Administrative Agent, and the other agents party
thereto.
 
Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments in question are not effectively
connected with the undersigned's or its partners/members' conduct of a U.S.
trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:                                                  
Name:
Title:
Date:                   , 20[ ]


 
F-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F-3
TO THE CREDIT AGREEMENT
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Lenders from time to time party thereto, PNC Bank,
National Association, as Administrative Agent, and the other agents party
thereto.
 
Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:                                                  
Name:
Title:
Date:                   , 20[ ]


 
F-3

--------------------------------------------------------------------------------

 
 
EXHIBIT F-4
TO THE CREDIT AGREEMENT
 
 [FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Lenders from time to time party thereto, PNC Bank,
National Association, as Administrative Agent, and the other agents party
thereto.
 
Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:                                                  
Name:
Title:
Date:                   , 20[ ]


 
F-4

--------------------------------------------------------------------------------

 


SCHEDULE 1.1A
TO CREDIT AGREEMENT
 
LENDERS AND COMMITMENTS
 
Lender
Commitment
Applicable Percentage of Commitments
PNC BANK, NATIONAL ASSOCIATION
$72,500,000
18.125000000%
REGIONS BANK
$70,000,000
17.500000000%
JPMORGAN CHASE BANK, N.A.
$30,000,000
7.500000000%
WELLS FARGO BANK, NATIONAL ASSOCIATION
$30,000,000
7.500000000%
CITIBANK, N.A.
$30,000,000
7.500000000%
U.S. BANK NATIONAL ASSOCIATION
$30,000,000
7.500000000%
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$27,500,000
6.875000000%
SUNTRUST BANK
$20,000,000
5.000000000%
BANK OF AMERICA, N.A.
$18,000,000
4.500000000%
DEUTSCHE BANK AG NEW YORK BRANCH
$18,000,000
4.500000000%
THE BANK OF NOVA SCOTIA
$18,000,000
4.500000000%
ROYAL BANK OF CANADA
$18,000,000
4.500000000%
UBS AG STAMFORD BRANCH
$18,000,000
4.500000000%
TOTAL
$400,000,000
100%



 
SCH-1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1B
TO CREDIT AGREEMENT
 
FFO DEFINITION VARIATIONS
 
 
1.
Gains or losses on early extinguishment of Indebtedness will not be included in
FFO.

 
 
2.
Losses on the sales of operating properties will not be included in FFO.

 
 
3.
Acquisition cost expenses will not be included in FFO.

 
 
SCH-2

--------------------------------------------------------------------------------

 


SCHEDULE 4.1
TO CREDIT AGREEMENT
 
CERTAIN FINANCIAL DISCLOSURES
 
NONE1





--------------------------------------------------------------------------------

 
1
Although the terms of the Credit Agreement do not require it to be disclosed on
this Schedule 4.1, the Company notes that in March 2012, it issued Class I
Cumulative Redeemable Preferred Stock.

 
 
SCH-3

--------------------------------------------------------------------------------

 

SCHEDULE 4.19
TO CREDIT AGREEMENT
 
CONDEMNATION PROCEEDINGS
 
Site No.
Location
002
Cary, NC
022
Key Largo, FL
049
Montgomery, PA
224/387
Elgin, IL
558
Piscataway, NJ
567A
Webster, TX
589
Austin, TX
605
Centereach, NY
649
Blue Bell, PA
863
Naper Ville, IL
878
Corpus Christi, TX
1014
Cherry Hill, NJ
1025A
Harvey, LA
1061A
Perry Hall, MD
1100
Fort Worth, TX
1159A
Orlando, FL
1363
Farmingdale, NY
1451
Dublin, CA
1566
Pittsburgh, PA
1650
Jacksonville, FL

 
 
SCH-4

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2
TO CREDIT AGREEMENT
 
TRANSACTION(S) REFERRED TO IN SECTION 7.2


NONE
 
 
 
SCH-5